Exhibit 10.1 CREDIT AGREEMENT dated as of April27, 2012 among ZOLTEK COMPANIES, INC. and JPMORGAN CHASE BANK, N.A. TABLE OF CONTENTS Page ARTICLE I Definitions 1 SECTION 1.01 Defined Terms 1 SECTION 1.02 Classification of Loans and Borrowings 22 SECTION 1.03 Terms Generally 22 SECTION 1.04 Accounting Terms; GAAP 22 ARTICLE II The Credits 22 SECTION 2.01 Commitment 22 SECTION 2.02 Loans and Borrowings 23 SECTION 2.03 Borrowing Procedures; Requests for Revolving Borrowings 23 SECTION 2.04 [Intentionally Omitted] 23 SECTION 2.05 Letters of Credit 23 SECTION 2.06 Funding of Borrowings 26 SECTION 2.07 Interest Elections 26 SECTION 2.08 Termination and Reduction of Commitment 27 SECTION 2.09 Repayment of Loans; Evidence of Debt 28 SECTION 2.10 Prepayment of Loans 28 SECTION 2.11 Fees 29 SECTION 2.12 Interest 29 SECTION 2.13 Alternate Rate of Interest 30 SECTION 2.14 Increased Costs 30 SECTION 2.15 Break Funding Payments 31 SECTION 2.16 Taxes 32 SECTION 2.17 Payments Generally; Allocation of Proceeds 32 SECTION 2.18 Indemnity for Returned Payments 33 ARTICLE III Representations and Warranties 34 SECTION 3.01 Organization; Powers 34 SECTION 3.02 Authorization; Enforceability 34 SECTION 3.03 Governmental Approvals; No Conflicts 34 SECTION 3.04 Financial Condition; No Material Adverse Change 34 SECTION 3.05 Properties 34 SECTION 3.06 Litigation and Environmental Matters 35 SECTION 3.07 Compliance with Laws and Agreements 35 SECTION 3.08 Investment Company Status 35 SECTION 3.09 Taxes 35 SECTION 3.10 ERISA 36 SECTION 3.11 Disclosure 36 SECTION 3.12 Material Agreements 36 SECTION 3.13 Solvency 36 SECTION 3.14 Insurance 36 SECTION 3.15 Capitalization and Subsidiaries 37 SECTION 3.16 Security Interest in Collateral 37 SECTION 3.17 Employment Matters 37 SECTION 3.18 Common Enterprise 37 SECTION 3.19 Enterprise Loan Transaction. 37 i ARTICLE IV Conditions 38 SECTION 4.01 Effective Date 38 SECTION 4.02 Each Credit Event 40 ARTICLE V Affirmative Covenants 40 SECTION 5.01 Financial Statements; Borrowing Base and Other Information 40 SECTION 5.02 Notices of Material Events 42 SECTION 5.03 Existence; Conduct of Business 43 SECTION 5.04 Payment of Obligations 43 SECTION 5.05 Maintenance of Properties 43 SECTION 5.06 Books and Records; Inspection Rights 43 SECTION 5.07 Compliance with Laws 43 SECTION 5.08 Use of Proceeds and Letters of Credit 44 SECTION 5.09 Insurance 44 SECTION 5.10 Casualty and Condemnation 44 SECTION 5.11 Appraisals 44 SECTION 5.12 Depository Banks 44 SECTION 5.13 Additional Collateral; Further Assurances 44 ARTICLE VI Negative Covenants 45 SECTION 6.01 Indebtedness 45 SECTION 6.02 Liens 47 SECTION 6.03 Fundamental Changes 48 SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions 48 SECTION 6.05 Asset Sales 50 SECTION 6.06 Sale and Leaseback Transactions 50 SECTION 6.07 Swap Agreements 51 SECTION 6.08 Restricted Payments; Subordinated Indebtedness 51 SECTION 6.09 Transactions with Affiliates 51 SECTION 6.10 Restrictive Agreements 51 SECTION 6.11 Amendment of Material Documents 52 SECTION 6.12 Enterprise Loan Transaction 52 SECTION 6.13 Financial Covenants 52 ARTICLE VII Events of Default 52 ARTICLE VIII Miscellaneous 55 SECTION 8.01 Notices 55 SECTION 8.02 Waivers; Amendments 56 SECTION 8.03 Expenses; Indemnity; Damage Waiver 56 SECTION 8.04 Successors and Assigns 57 SECTION 8.05 Survival 59 SECTION 8.06 Counterparts; Integration; Effectiveness 59 SECTION 8.07 Severability 59 SECTION 8.08 Right of Setoff 59 SECTION 8.09 Governing Law; Jurisdiction; Consent to Service of Process 60 SECTION 8.10 WAIVER OF JURY TRIAL 60 SECTION 8.11 Headings 60 SECTION 8.12 Confidentiality 61 SECTION 8.13 Nonreliance; Violation of Law 61 SECTION 8.14 USA PATRIOT Act 61 SECTION 8.15 Disclosure 61 SECTION 8.16 Interest Rate Limitation 61 ii ARTICLE IX Loan Guaranty 62 SECTION 9.01 Guaranty 62 SECTION 9.02 Guaranty of Payment 62 SECTION 9.03 No Discharge or Diminishment of Loan Guaranty 62 SECTION 9.04 Defenses Waived 63 SECTION 9.05 Rights of Subrogation 63 SECTION 9.06 Reinstatement; Stay of Acceleration 63 SECTION 9.07 Information 63 SECTION 9.08 Termination 63 SECTION 9.09 Taxes 64 SECTION 9.10 Maximum Liability 64 SECTION 9.11 Contribution 64 SECTION 9.12 Liability Cumulative 65 SCHEDULES: Schedule3.05 - Properties Schedule3.06 - Disclosed Matters Schedule3.14- Insurance Schedule3.15 - Capitalization and Subsidiaries Schedule6.01 - Existing Indebtedness Schedule6.02 - Existing Liens Schedule6.04 - Existing Investments Schedule6.10 - Existing Restrictions EXHIBITS: ExhibitA - Form of Opinion of Borrower’s Counsel ExhibitB – Form of Borrowing Base Certificate ExhibitC - Form of Compliance Certificate Exhibit D - Joinder Agreement Exhibit E – Enterprise Loan Documents iii CREDIT AGREEMENT dated as of April27, 2012 (as it may be amended or modified from time to time, this “Agreement”), by and among ZOLTEK COMPANIES, INC., the other Loan Parties party hereto and JPMORGAN CHASE BANK, N.A. The parties hereto agree as follows: ARTICLE I Definitions SECTION 1.01Defined Terms.As used in this Agreement, the following terms have the meanings specified below: “Account” has the meaning assigned to such term in the Security Agreement. “Account Debtor” means any Person obligated on an Account. “Acquisition” means any transaction, or any series of related transactions, consummated on or after the Effective Date, by which any Loan Party (a)acquires any going business or all or substantially all of the assets of any Person, whether through purchase of assets, merger or otherwise or (b)directly or indirectly acquires (in one transaction or as the most recent transaction in a series of transactions) at least a majority (in number of votes) of the Equity Interests of a Person which has ordinary voting power for the election of directors or other similar management personnel of a Person (other than Equity Interests having such power only by reason of the happening of a contingency) or a majority of the outstanding Equity Interests of a Person. “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a)the LIBO Rate for such Interest Period (or, in the case of a CBFR Borrowing, for a one month interest period) multiplied by (b)the Statutory Reserve Rate. “Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum equal to the sum of (i)2.50% per annum plus (ii)the Adjusted LIBO Rate for a one month interest period on such day (or if such day is not a Business Day, the immediately preceding Business Day); provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at approximately 11:00a.m. London time on such day(without any rounding). “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Applicable Rate” means, for any day, with respect to any Loan, or with respect to the commitment fees payable hereunder, as the case may be, the following applicable rate per annum:(i)for Eurodollar Loans, 2.50%; (ii)for CBFR Loans, 0.25%; and (iii)for the commitment fee accruing pursuant to Section 2.11(a), 0.20%. “Approved Fund” has the meaning assigned to such term in Section8.04(b). “Availability”, means, at any time, an amount equal to (a) the lesser of (i) the Revolving Commitment and (ii) the Borrowing Base minus (b) the Revolving Exposure. “Availability Period” means the period from and including the Effective Date to but excluding the earlier of the Maturity Date and the date of termination of the Commitment. “Available Revolving Commitment” means, at any time, the Revolving Commitment minus the Revolving Exposure. “Banking Services” means each and any of the following bank services provided to any Loan Party by the Lender or any of its Affiliates:(a)credit cards for commercial customers (including, without limitation, “commercial credit cards” and purchasing cards), (b)stored value cards and (c)treasury management services (including, without limitation, controlled disbursement, automated clearinghouse transactions, return items, overdrafts and interstate depository network services). “Banking Services Obligations” of the Loan Parties means any and all obligations of the Loan Parties, whether absolute or contingent and howsoever and whensoever created, arising, evidenced or acquired (including all renewals, extensions and modifications thereof and substitutions therefor) in connection with Banking Services. “Board” means the Board of Governors of the Federal Reserve System of the United States of America. “Borrower” means Zoltek Companies, Inc., a Missouri corporation. “Borrower’s Recent SEC Filings” means (a) the Borrower’s Annual Report on Form 10-K for the fiscal year ended September 30, 2011, filed with the SEC, (b) the Borrower’s Quarterly Report on Form 10-Q for the quarter ended December 31, 2011, filed with the SEC, (c) the Borrower’s Current Reports on Form 8-K filed with the SEC subsequent to September 30, 2011, and (d) the Borrower’s definitive proxy statement on Schedule 14A filed with the SEC on December 27, 2011. “Borrowing” means Revolving Loans of the same Type, made, converted or continued on the same date and, in the case of Eurodollar Loans, as to which a single Interest Period is in effect. "Borrowing Base" means, at any time, the sum of (a) 80% of the Eligible Accounts of the Borrower and its Domestic Subsidiaries (provided such Domestic Subsidiaries are Loan Guarantors) at such time, plus (b) 50% of the Eligible Inventory of the Borrower and its Domestic Subsidiaries (provided such Domestic Subsidiaries are Loan Guarantors), valued at the lower of cost or market value, determined on a first-in-first-out basis. "Borrowing Base Certificate" means a certificate, signed and certified as accurate and complete by a Financial Officer of the Borrower, in substantially the form of Exhibit B or another form which is acceptable to the Lender in its reasonable discretion. “Borrowing Request” means a request by the Borrower for a Revolving Borrowing in accordance with Section2.03. “Business Day” means any day that is not a Saturday, Sunday or other day on which commercial banks in New York City are authorized or required by law to remain closed; provided that, when used in connection with a Eurodollar Loan, the term “Business Day” shall also exclude any day on which banks are not open for dealings in dollar deposits in the London interbank market. 2 “Capital Expenditures” means, without duplication, any expenditure or commitment to expend money for any purchase or other acquisition of any asset (other than in connection with an Acquisition) which would be classified as a fixed or capital asset on a consolidated balance sheet of the Borrower and its Subsidiaries prepared in accordance with GAAP; provided, however, that notwithstanding the foregoing, Capital Expenditures shall not include any such expenditures which constitute (a) expenditures of proceeds of insurance settlements, condemnation awards and/or other settlements in respect of lost, destroyed, damaged or condemned assets to the extent such expenditures are made to replace or repair such lost, destroyed, damaged or condemned assets within one hundred eighty (180) days after receipt of such proceeds or (b) the purchase price of machinery or equipment to the extent the consideration therefor consists of (i) used or surplus machinery or equipment traded in at the time of such purchase and/or (ii) the proceeds of a concurrent sale of used or surplus machinery or equipment, in each case in the ordinary course of business. “Capital Lease Obligations” of any Person means the obligations of such Person to pay rent or other amounts under any lease of (or other arrangement conveying the right to use) real or personal property, or a combination thereof, which obligations are required to be classified and accounted for as capital leases on a balance sheet of such Person under GAAP, and the amount of such obligations shall be the capitalized amount thereof determined in accordance with GAAP. “CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate shall never be less than the Adjusted One Month LIBOR Rate for a one month Interest Period on such day (or if such day is not a Business Day, the immediately preceding Business Day).Any change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted One Month LIBOR Rate shall be effective from and including the effective date of such change in the Prime Rate or the Adjusted One Month LIBOR Rate, respectively. “CBFR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the CB Floating Rate. “Change in Control” means (a)any Person or “group” (within the meaning of the Exchange Act), other than one or more Permitted Holders, acquires ownership, directly or indirectly, beneficially or of record, of Equity Interests representing more than 30% of the aggregate ordinary voting power represented by the issued and outstanding Equity Interests of the Borrower; (b) occupation of a majority of the seats (other than vacant seats) on the board of directors of the Borrower by Persons who were neither (i)nominated by the board of directors of the Borrower nor (ii)appointed by directors so nominated; or (c)the Borrower shall cease to own, directly or indirectly and free and clear of all Liens or other encumbrances (other than those granted to Lender and those permitted under clauses(a) and (e)of the definition of Permitted Encumbrance), all of the outstanding voting Equity Interests of each of its Domestic Subsidiaries on a fully diluted basis, and at least 51% of the outstanding voting Equity Interests of each of its Excluded Subsidiaries on a fully diluted basis. “Change in Law” means (a)the adoption of any law, rule, regulation or treaty (including any rules or regulations issued under or implementing any existing law) after the date of this Agreement, (b)any change in any law, rule, regulation or treaty or in the interpretation or application thereof by any Governmental Authority after the date of this Agreement or (c)compliance by the Lender (or, for purposes of Section2.14(b), by any lending office of the Lender or by the Lender’s holding company, if any) with any request, guideline or directive (whether or not having the force of law) of any Governmental Authority made or issued after the date of this Agreement; provided that notwithstanding anything herein to the contrary, (i)the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests, rules, guidelines or directives thereunder, issued in connection therewith or in implementation thereof, and (ii)all requests, rules, guidelines and directives promulgated by the Bank for International Settlements, the Basel Committee on Banking Supervision (or any successor or similar authority) or the United States or foreign regulatory authorities, in each case pursuant to Basel III, shall in each case be deemed to be a “Change in Law”, regardless of the date enacted, adopted, issued or implemented. 3 “Class”, when used in reference to any Loan or Borrowing, refers to such Loans asRevolving Loans. “Code” means the Internal Revenue Code of 1986, as amended from time to time. “Collateral” means any and all property (other than any Excluded Property) owned, leased or operated by a Person covered by the Collateral Documents and any and all other property of any Loan Party, now existing or hereafter acquired, that is subject to a security interest or Lien in favor of the Lender, to secure the Secured Obligations. “Collateral Access Agreement” has the meaning assigned to such term in the Security Agreement. “Collateral Documents” means, collectively, the Security Agreement and any other documents pursuant to which a Person grants a Lien upon any real or personal property as security for payment of the Secured Obligations. “Commercial LC Exposure” means, at any time, the sum of (a)the aggregate undrawn amount of all outstanding commercial Letters of Credit plus (b)the aggregate amount of all LC Disbursements relating to commercial Letters of Credit that have not yet been reimbursed by or on behalf of the Borrower. “Commitment” means the Revolving Commitment, as such Commitment may be reduced from time to time pursuant to Section2.08. “Connection Income Tax” means Other Connection Taxes that are imposed on or measured by net income (however denominated) or that are franchise Taxes or branch profits Taxes. “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise.“Controlling” and “Controlled” have meanings correlative thereto. “Default” means any event or condition which constitutes an Event of Default or which upon notice, lapse of time or both would, unless cured or waived, become an Event of Default. “Disclosed Matters” means the actions, suits and proceedings and the environmental matters disclosed in Schedule3.06. “dollars” or “$” refers to lawful money of the United States of America. “Domestic Subsidiary” means any Subsidiary that is organized under the laws of any state of the United States or the District of Columbia. “EBITDA” means, for any period, Net Income for such period plus (a)without duplication and to the extent deducted in determining Net Income for such period, the sum of (i)Interest Expense for such period, (ii)income tax expense for such period, (iii)all amounts attributable to depreciation and amortization expense for such period, (iv)any extraordinary charges for such period and (v)any other non-cash charges for such period (but excluding any non-cash charge in respect of an item that was included in Net Income in a prior period, minus (b)without duplication and to the extent included in Net Income, (i)any cash payments made during such period in respect of non-cash charges described in clause(a)(v) taken in a prior period and (ii)any extraordinary gains and any non-cash items of income for such period, all calculated for the Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP. 4 “Effective Date” means the date on which the conditions specified in Section4.01 are satisfied (or waived in accordance with Section8.02). "Eligible Accounts" means, at any time, the Accounts of the Borrower or any Domestic Subsidiary (provided such Domestic Subsidiary is a Loan Guarantor), other than any Account: (a)which is not subject to a first priority perfected security interest in favor of the Lender; (b)which is subject to any Lien other than (i) a Lien in favor of the Lender and (ii) a Permitted Encumbrance which does not have priority over the Lien in favor of the Lender; (c)(i) which is unpaid more than 120 days after the date of the original invoice therefor (except, in the case of an Account owed by Vestas Wind Systems A/S and its Affiliates, any Account which is unpaid more than 150 days after the date of the original invoice therefor), or, in any case, more than 60 days after the original due date therefor or (ii) which has been written off the books of the Borrower or the applicable Domestic Subsidiary or otherwise designated as uncollectible; (d)which is owing by an Account Debtor for which more than 25% of the Accounts owing from such Account Debtor and, to the extent the Affiliates of the Account Debtor are reasonably known by the Borrower, its Affiliates are ineligible hereunder; (e)[Intentionally Omitted]; (f)with respect to which any covenant, representation, or warranty contained in this Agreement or in the Security Agreement has been breached or is not true; (g)which (i) does not arise from the sale of goods or performance of services in the ordinary course of business, (ii) is not evidenced by an invoice or other documentation reasonably satisfactory to the Lender which has been sent to the Account Debtor, (iii) is contingent upon the Borrower’s completion of any further performance, (iv) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment, cash-on-delivery or any other repurchase or return basis, or (v) relates to payments of interest; (h)for which the goods giving rise to such Account have not been shipped to the Account Debtor or for which the services giving rise to such Account have not been performed by the Borrower or the applicable Domestic Subsidiary, as the case may be, or if such Account was invoiced more than once (other than as a result of a correction); (i)with respect to which any check or other instrument of payment has been returned uncollected for any reason; 5 (j)which is owed by an Account Debtor which has to the knowledge of the Borrower or the applicable Domestic Subsidiary, as the case may be, (i) applied for, suffered, or consented to the appointment of any receiver, custodian, trustee, or liquidator of its assets, (ii) had possession of all or a material part of its property taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had filed against it, any request or petition for liquidation, reorganization, arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or voluntary or involuntary case under any state or federal bankruptcy laws, (iv) admitted in writing its inability, or is generally unable to, pay its debts as they become due, (v) become insolvent, or (vi) ceased operation of its business; (k)which is owed by any Account Debtor which, to the knowledge of the Borrower or the applicable Domestic Subsidiary, has sold all or a substantially all of its assets; (l)which is owed by an Account Debtor which (i) does not maintain its chief executive office in the U.S. or Canada or (ii) is not organized under applicable law of the U.S., any state of the U.S., Canada, or any province of Canada unless, in either case, such Account is backed by a Letter of Credit acceptable to the Lender which is in the possession of, and is directly drawable by, the Lender; (m)which is owed in any currency other than U.S. Dollars or euros; (n)which is owed by (i) the government (or any department, agency, public corporation, or instrumentality thereof) of any country other than the U.S. unless such Account is backed by a Letter of Credit acceptable to the Lender which is in the possession of, and is directly drawable by, the Lender, or (ii) the government of the U.S., or any department, agency, public corporation, or instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the Lender in such Account have been complied with to the Lender’s satisfaction; (o)which is owed by any Affiliate of any Loan Party or any employee, officer, director, agent or stockholder of any Loan Party or any of its Affiliates; (p)which, for any Account Debtor, exceeds a credit limit reasonably determined by the Lender of not less than $5,000,000, to the extent of such excess; (q)which is owed by an Account Debtor or any Affiliate of such Account Debtor to which the Borrower or the applicable Domestic Subsidiary, as the case may be, is indebted, but only to the extent of such indebtedness or is subject to any security, deposit, progress payment, retainage or other similar advance made by or for the benefit of an Account Debtor, in each case to the extent thereof; (r)which is subject to any counterclaim, deduction, defense, setoff or dispute known to the Borrower or the applicable Domestic Subsidiary, as the case may be, but only to the extent of any such counterclaim, deduction, defense, setoff or dispute; (s)which is evidenced by any promissory note, chattel paper, or instrument; (t)which is owed by an Account Debtor located in any jurisdiction which requires filing of a "Notice of Business Activities Report" or other similar report in order to permit the Borrower or the applicable Domestic Subsidiary, as the case may be, to seek judicial enforcement in such jurisdiction of payment of such Account, unless the Borrower or the applicable Domestic Subsidiary, as the case may be, has filed such report or qualified to do business in such jurisdiction; 6 (u)with respect to which the Borrower or the applicable Domestic Subsidiary, as the case may be, has made any agreement with the Account Debtor for any reduction thereof, other than discounts and adjustments given in the ordinary course of business, but only to the extent of such reduction, or any Account which was partially paid and the Borrower or the applicable Domestic Subsidiary, as the case may be, created a new receivable for the unpaid portion of such Account; (v)which does not comply in all material respects with the requirements of all applicable laws and regulations, whether Federal, state or local, including without limitation the Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board; (w)in which any Person other than the Borrower or the applicable Domestic Subsidiary, as the case may be, has or has had an ownership interest, or which indicates any party other than the Borrower as payee or remittance party; or (x)which was created on cash on delivery terms. In the event that an Account which was previously an Eligible Account ceases to be an Eligible Account hereunder, the Borrower shall notify the Lender thereof on and at the time of submission to the Lender of the next Borrowing Base Certificate. "Eligible Inventory" means, at any time, the Inventory of the Borrower or the applicable Domestic Subsidiary (provided such Domestic Subsidiary is a Loan Guarantor) other than any Inventory: (a)which is not subject to a first priority perfected Lien in favor of the Lender; (b)which is subject to any Lien other than (i) a Lien in favor of the Lender and (ii) a Permitted Encumbrance which does not have priority over the Lien in favor of the Lender; (c)which is, in the opinion of the Borrower or the applicable Domestic Subsidiary, as the case may be, acting reasonably, slow moving, obsolete, unmerchantable, defective, unfit for sale, not salable at prices approximating at least the cost of such Inventory in the ordinary course of business; (d)with respect to which any covenant, representation, or warranty contained in this Agreement or the Security Agreement has been breached or is not true and which does not conform to all standards imposed by any Governmental Authority; (e)in which any Person other than the Borrower or the applicable Domestic Subsidiary, as the case may be, shall (i) have any direct or indirect ownership, interest or title to such Inventory or (ii) be indicated on any purchase order or invoice with respect to such Inventory as having or purporting to have an interest therein; 7 (f)which is not raw materials, work-in-process or finished goods or which constitutes spare or replacement parts, subassemblies, packaging and shipping material, manufacturing supplies, samples, prototypes, displays or display items, bill-and-hold or ship-in-place goods, goods that are returned or marked for return, repossessed goods, defective or damaged goods, goods held on consignment, or goods which are not of a type held for sale in the ordinary course of business; (g)which is not located in the U.S. or is in transit with a common carrier from vendors and suppliers; (h)which is located in any location leased by the Borrower or the applicable Domestic Subsidiary, as the case may be, unless the lessor has delivered to the Lender a Collateral Access Agreement; (i)which is located in any third party warehouse or is in the possession of a bailee (other than a third party processor) and is not evidenced by a Document, unless such warehouseman or bailee has delivered to the Lender a Collateral Access Agreement and such other documentation as the Lender may reasonably require; (j)which is being processed offsite at a third party location or outside processor; (k)which is a discontinued product or component thereof (l)which is the subject of a consignment by the Borrower as consignor; (m)which is perishable; (n)which contains or bears any intellectual property rights licensed to the Borrower or the applicable Domestic Subsidiary, as the case may be, unless the Lender has the right to sell or otherwise dispose of such Inventory without (i) infringing the rights of such licensor, (ii) violating any contract with such licensor, or (iii) incurring any liability with respect to payment of royalties other than royalties incurred pursuant to sale of such Inventory under the current licensing agreement; (o)which is not reflected in a current perpetual inventory report of the Borrower or the applicable Domestic Subsidiary, as the case may be; or (p)for which reclamation rights have been asserted by the seller. In the event that Inventory which was previously Eligible Inventory ceases to be Eligible Inventory hereunder, the Borrower shall notify the Lender thereof on and at the time of submission to the Lender of the next Borrowing Base Certificate. “Eligible European Jurisdiction” means each of Austria, Belgium, Denmark, Finland, France, Germany, Italy, Ireland, Luxembourg, the Netherlands, Norway, Portugal, Spain, Sweden, Switzerland and the United Kingdom. “Environmental Laws” means all laws, rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices or binding agreements issued, promulgated or entered into by any Governmental Authority, relating in any way to the environment, preservation or reclamation of natural resources, the management, release or threatened release of any Hazardous Material or to health and safety matters. 8 “Environmental Liability” means any liability, contingent or otherwise (including any liability for damages, costs of environmental remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary directly or indirectly resulting from or based upon (a)violation of any Environmental Law, (b)the generation, use, handling, transportation, storage, treatment or disposal of any Hazardous Materials, (c)exposure to any Hazardous Materials, (d)the release or threatened release of any Hazardous Materials into the environment or (e)any contract, agreement or other consensual arrangement pursuant to which liability is assumed or imposed with respect to any of the foregoing. “Equity Interests” means shares of capital stock, partnership interests, membership interests in a limited liability company, beneficial interests in a trust or other equity ownership interests in a Person, and any warrants, options or other rights entitling the holder thereof to purchase or acquire any such equity interest. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time to time. “ERISA Affiliate” means any trade or business (whether or not incorporated) that, together with the Borrower, is treated as a single employer under Section414(b) or (c)of the Code or, solely for purposes of Section302 of ERISA and Section412 of the Code, is treated as a single employer under Section414 of the Code. “ERISA Event” means (a)any “reportable event”, as defined in Section4043 of ERISA or the regulations issued thereunder with respect to a Plan (other than an event for which the 30day notice period is waived); (b)the existence with respect to any Plan of an “accumulated funding deficiency” (as defined in Section412 of the Code or Section302 of ERISA), whether or not waived; (c)the filing pursuant to Section412(d) of the Code or Section303(d) of ERISA of an application for a waiver of the minimum funding standard with respect to any Plan; (d)the incurrence by the Borrower or any of its ERISA Affiliates of any liability under TitleIV of ERISA with respect to the termination of any Plan; (e)the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any notice relating to an intention to terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)the incurrence by the Borrower or any of its ERISA Affiliates of any liability with respect to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g)the receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability or a determination that a Multiemployer Plan is, or is expected to be, insolvent or in reorganization, within the meaning of TitleIV of ERISA. “Eurodollar”, when used in reference to any Loan or Borrowing (other than a CBFR Loan or Borrowing), refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Adjusted LIBO Rate. “Event of Default” has the meaning assigned to such term in ArticleVII. “Exchange Act” means the Securities Exchange Act of 1934, as amended. 9 “Excluded Property” means, with respect to any Loan Party,(a) any owned or leased real property, (b) any machinery or equipment and any goods other than inventory, (c) any property which is subject to a Lien permitted under Section 6.02 (c), (d) or (e) pursuant to documents which prohibit such Loan Party from granting any other Liens in such property, (d) fixtures, (e) any property leased by any Loan Party (as lessee) under a lease to the extent such lease prohibits such Loan Party from granting any Liens on such property, (f) any general intangible, instrument, software, license, permit, lease, contract, governmental approval or franchise if the grant of a Lien in such general intangible, instrument, software, license, permit, lease, contract, governmental approval or franchise in the manner contemplated by the Loan Documents is prohibited by the terms of such general intangible, instrument, software, license, permit, lease, contract, governmental approval or franchise or would result in the termination of such general intangible, instrument, software, license, permit, lease, contract, governmental approval or franchise, but only to the extent that any such prohibition is not rendered ineffective pursuant to the Uniform Commercial Code or any other applicable law, (g) any patents, trademarks, copyrights and/or any applications for any of the foregoing, (h) the Equity Interests of any Excluded Subsidiary; (i) any property or asset of, and any Equity Interests of or in, any Loan Party that is an Excluded Subsidiary and (j) one or more deposit accounts at Enterprise Bank & Trust containing no more than $500,000 in the aggregate. “Excluded Subsidiary” means Zoltek Vegyipari Zrt, Nyergesi Vizszolgaltato Kft, Zoltek de Mexico SA de CV, Zoltek de Occidente SA de CV and any other Subsidiary that is not organized under the laws of any state of the United States or the District of Columbia. “Excluded Taxes” means any of the following Taxes imposed on or with respect to the Lender or required to be withheld or deducted from a payment to the Lender: (a) Taxes imposed on or measured by net income (however denominated), franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the Lender being organized under the laws of, or having its principal office or its applicable lending office located in, the jurisdiction imposing such Tax (or any political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed on amounts payable to or for the account of the Lender on the date on which (i) the Lender becomes a party hereto or (ii) the Lender changes its lending office, except in each case to the extent that, pursuant to Section 2.16, amounts with respect to such Taxes were payable either to such Lender's assignor immediately before the Lender became a party to this Agreement or the Lender immediately before it changed its lending office, (c) Taxes attributable to the Lender's failure to provide and keep current such properly completed and executed documentation (including, without limitation, Form W-9 or any successor form thereto) as will permit any such payment to be made without withholding on it, exempt from withholding, or at a reduced rate of withholding, in each case to the extent the Lender is entitled to such exemption or reduction and (d) any U.S. federal withholding Taxes imposed under FATCA. “FATCA” means Sections1471 through 1474 of the Code, as of the date of this Agreement (or any amended or successor version that is substantively comparable and not materially more onerous to comply with) and any current or future regulations or official interpretations thereof. “Federal Funds Effective Rate” means, for any day, the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers, as published on the next succeeding Business Day by the Federal Reserve Bank of New York, or, if such rate is not so published for any day that is a Business Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day for such transactions received by the Lender from three Federal funds brokers of recognized standing selected by it. “Financial Officer” means the chief financial officer, principal accounting officer, treasurer or controller of the Borrower. “Fixed Charges” means, for any period, without duplication, cash Interest Expense, plus prepayments and scheduled principal payments on Indebtedness actually made (other than payments on a revolving credit facility and payments due upon expiration or maturity of a credit facility to the extent such principal has been refinanced), plus Capital Lease Obligation payments, all calculated for the Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP. 10 “Fixed Charge Coverage Ratio” means, for any period, the ratio of (a)EBITDA minus the unfinanced portion of Capital Expenditures minus expenses for taxes paid in cash minus cash contributions to any Plan minus dividends or distributions paid in cash to (b)Fixed Charges, all calculated for the Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP. “Funding Account” has the meaning assigned to such term in Section4.01(h). “GAAP” means generally accepted accounting principles in the United States of America. “Governmental Authority” means the government of the United States of America, any other nation or any political subdivision thereof, whether state or local, and any agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government. “Guarantee” of or by any Person (the “guarantor”) means any obligation, contingent or otherwise, of the guarantor guaranteeing or having the economic effect of guaranteeing any Indebtedness or other obligation of any other Person (the “primary obligor”) in any manner, whether directly or indirectly, and including any obligation of the guarantor, direct or indirect, (a)to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness or other obligation or to purchase (or to advance or supply funds for the purchase of) any security for the payment thereof, (b)to purchase or lease property, securities or services for the purpose of assuring the owner of such Indebtedness or other obligation of the payment thereof, (c)to maintain working capital, equity capital or any other financial statement condition or liquidity of the primary obligor so as to enable the primary obligor to pay such Indebtedness or other obligation or (d)as an account party in respect of any letter of credit or letter of guaranty issued to support such Indebtedness or obligation; provided, that the term Guarantee shall not include endorsements for collection or deposit in the ordinary course of business. “Guaranteed Obligations” has the meaning assigned to such term in Section9.01. “Hazardous Materials”means all explosive or radioactive substances or wastes and all hazardous or toxic substances, wastes or other pollutants, including petroleum or petroleum distillates, asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas, infectious or medical wastes and all other substances or wastes of any nature regulated pursuant to any Environmental Law. “Indebtedness” of any Person means, without duplication, (a)all obligations of such Person for borrowed money, (b)all obligations of such Person evidenced by bonds, debentures, notes or similar instruments, (c)all obligations of such Person upon which interest charges are customarily paid, (d)all obligations of such Person under conditional sale or other title retention agreements relating to property acquired by such Person, (e)all obligations of such Person in respect of the deferred purchase price of property or services (excluding accounts payable incurred in the ordinary course of business), (f)all Indebtedness of others secured by (or for which the holder of such Indebtedness has an existing right, contingent or otherwise, to be secured by) any Lien on property owned or acquired by such Person, whether or not the Indebtedness secured thereby has been assumed, (g)all Guarantees by such Person of Indebtedness of others, (h)all Capital Lease Obligations of such Person, (i)all obligations, contingent or otherwise, of such Person as an account party in respect of letters of credit and letters of guaranty, (j)all obligations, contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)all obligations of such Person under any liquidated earn-out and (l)any other Off-Balance Sheet Liability of such Person.The Indebtedness of any Person shall include the Indebtedness of any other entity (including any partnership in which such Person is a general partner) to the extent such Person is liable therefor as a result of such Person’s ownership interest in or other relationship with such entity, except to the extent the terms of such Indebtedness provide that such Person is not liable therefor. 11 “Indemnified Taxes” means (a)Taxes, other than Excluded Taxes, imposed on or with respect to any payment made by any Loan Party under any Loan Document and (b)to the extent not otherwise described in clause (a) above, Other Taxes. “Interest Election Request” means a request by the Borrower to convert or continue a Revolving Borrowing in accordance with Section2.07. “Interest Expense” means, for any period, the interest expense (including that attributable to Capital Lease Obligations) of the Borrower and its Subsidiaries for such period with respect to all outstanding Indebtedness of the Borrower and its Subsidiaries (including all commissions, discounts and other fees and charges owed with respect to letters of credit and bankers’ acceptances and net costs under Swap Agreements in respect of interest rates to the extent such net costs are allocable to such period in accordance with GAAP), calculated on a consolidated basis for the Borrower and its Subsidiaries for such period in accordance with GAAP. “Interest Payment Date” means (a)with respect to any CBFR Loan, the first day of each calendar month and the Maturity Date and (b)with respect to any Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing of which such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest Period of more than three months’ duration, each day prior to the last day of such Interest Period that occurs at intervals of three months’ duration after the first day of such Interest Period, and the Maturity Date. “Interest Period” means with respect to any Eurodollar Borrowing, the period commencing on the date of such Eurodollar Borrowing and ending on the numerically corresponding day in the calendar month that is one, two, three or six months thereafter, as the Borrower may elect; provided, that (a)if any Interest Period would end on a day other than a Business Day, such Interest Period shall be extended to the next succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such next succeeding Business Day would fall in the next calendar month, in which case such Interest Period shall end on the next preceding Business Day and (b)any Interest Period pertaining to a Eurodollar Borrowing that commences on the last Business Day of a calendar month (or on a day for which there is no numerically corresponding day in the last calendar month of such Interest Period) shall end on the last Business Day of the last calendar month of such Interest Period.For purposes hereof, the date of a Borrowing initially shall be the date on which such Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be the effective date of the most recent conversion or continuation of such Borrowing. “Inventory” has the meaning assigned to such term in the Security Agreement. “IRS” means the United States Internal Revenue Service. “Joinder Agreement” means a Joinder Agreement in substantially the form of Exhibit D. “LC Collateral Account” has the meaning assigned to such term in Section2.05(h). “LC Disbursement” means a payment made by the Lender pursuant to a Letter of Credit. “LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the Standby LC Exposure. “Lender” means JPMorgan Chase Bank, N.A., its successors and permitted assigns. “Letter of Credit” means any letter of credit issued pursuant to this Agreement. 12 “Leverage Ratio” means, on any date, the ratio of (a)Total Funded Indebtedness on such date to (b)EBITDA for the period of four consecutive fiscal quarters ended on such date. “LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such Service, or any successor to or substitute for such Service, providing rate quotations comparable to those currently provided on such page of such Service, as determined by the Lender from time to time for purposes of providing quotations of interest rates applicable to dollar deposits in the London interbank market) at approximately 11:00a.m., London time, two Business Days prior to the commencement of such Interest Period, as the rate for dollar deposits with a maturity comparable to such Interest Period.In the event that such rate is not available at such time for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period shall be the rate at which dollar deposits of $5,000,000 and for a maturity comparable to such Interest Period are offered by the principal London office of the Lender in immediately available funds in the London interbank market at approximately 11:00a.m., London time, two Business Days prior to the commencement of such Interest Period.Notwithstanding the above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in connection with a CBFR Borrowing, such rate shall be determined as modified by the definition of Adjusted One Month LIBOR Rate. “Lien” means, with respect to any asset, (a)any mortgage, deed of trust, lien, pledge, hypothecation, encumbrance, charge or security interest in, on or of such asset, (b)the interest of a vendor or a lessor under any conditional sale agreement, capital lease or title retention agreement (or any financing lease having substantially the same economic effect as any of the foregoing) relating to such asset and (c)in the case of securities, any purchase option, call or similar right of a third party with respect to such securities. “Loan Documents” means this Agreement, any promissory notes issued pursuant to this Agreement, any Letter of Credit applications, the Collateral Documents, the Loan Guaranty, and all other agreements, instruments, documents and certificates identified in Section4.01 executed and delivered to, or in favor of, the Lender and including all other pledges, powers of attorney, consents, assignments, contracts, notices, letter of credit agreements and all other written matter whether heretofore, now or hereafter executed by or on behalf of any Loan Party, or any employee of any Loan Party, and delivered to the Lender in connection with this Agreement or the transactions contemplated hereby.Any reference in this Agreement or any other Loan Document to a Loan Document shall include all appendices, exhibits or schedules thereto, and all amendments, restatements, supplements or other modifications thereto, and shall refer to this Agreement or such Loan Document as the same may be in effect at any and all times such reference becomes operative. “Loan Guarantor” means each Loan Party (other than the Borrower and any Excluded Subsidiary). “Loan Guaranty” means ArticleIX of this Agreement and any other guaranty, in form and substance reasonably acceptable to the Lender, delivered in accordance with the terms hereof, as each may be amended or modified and in effect from time to time. “Loan Parties” means the Borrower, the Borrower’s Subsidiaries and any other Person who becomes a party to this Agreement pursuant to a Joinder Agreement and their successors and assigns. “Loans” means the loans and advances made by the Lender pursuant to this Agreement. 13 “Material Adverse Effect” means a material adverse effect on (a)the business, assets, operations, or condition, financial or otherwise, of the Borrower and the Subsidiaries taken as a whole, (b)the ability of the Borrower or the Loan Parties taken as a whole to perform any of its or their obligations under the Loan Documents to which it or they is or are a party, (c)the Collateral, or the Lender’s Liens on the Collateral or the priority of such Liens, or (d)the rights of or benefits available to the Lender under any of the Loan Documents. “Material Indebtedness” means Indebtedness (other than the Loans and Letters of Credit), or obligations in respect of one or more Swap Agreements, of any one or more of the Borrower and its Subsidiaries in an aggregate principal amount exceeding $2,000,000.For purposes of determining Material Indebtedness, the “obligations” of the Borrower or any Subsidiary in respect of any Swap Agreement at any time shall be the maximum aggregate amount (giving effect to any netting agreements) that the Borrower or such Subsidiary would be required to pay if such Swap Agreement were terminated at such time. “Maturity Date” means April27, 2015 or any earlier date on which the Commitment is reduced to zero or otherwise terminated pursuant to the terms hereof. “Maximum Liability” has the meaning assigned to such term in Section9.10. “Moody’s” means Moody’s Investors Service, Inc. “Multiemployer Plan” means a multiemployer plan as defined in Section4001(a)(3) of ERISA. “Net Income” means, for any period, the consolidated net income (or loss) of the Borrower and its Subsidiaries, determined on a consolidated basis in accordance with GAAP; provided that there shall be excluded (a)the income (or deficit) of any Person accrued prior to the date it becomes a Subsidiary or is merged into or consolidated with the Borrower or any of its Subsidiaries, (b)the income (or deficit) of any Person (other than a Subsidiary) in which the Borrower or any of its Subsidiaries has an ownership interest, except to the extent that any such income is actually received by the Borrower or such Subsidiary in the form of dividends or similar distributions and (c)the undistributed earnings of any Subsidiary to the extent that the declaration or payment of dividends or similar distributions by such Subsidiary is not at the time permitted by the terms of any contractual obligation (other than under any Loan Document) or Requirement of Law applicable to such Subsidiary. “Net Proceeds” means, with respect to any event, (a)the cash proceeds received in respect of such event including (i)any cash received in respect of any non-cash proceeds (including any cash payments received by way of deferred payment of principal pursuant to a note or installment receivable or purchase price adjustment receivable or otherwise, but excluding any interest payments), but only as and when received, (ii)in the case of a casualty, insurance proceeds and (iii)in the case of a condemnation or similar event, condemnation awards and similar payments, net of (b)the sum of (i)all reasonable fees and out-of-pocket expenses paid to third parties (other than Affiliates) in connection with such event, (ii)in the case of a sale, transfer or other disposition of an asset (including pursuant to a sale and leaseback transaction or a casualty or a condemnation or similar proceeding), the amount of all payments required to be made as a result of such event to repay Indebtedness (other than Loans) secured by such asset or otherwise subject to mandatory prepayment as a result of such event and (iii)the amount of all taxes paid (or reasonably estimated to be payable) and the amount of any reserves established to fund contingent liabilities reasonably estimated to be payable, in each case during the year that such event occurred or the next succeeding year and that are directly attributable to such event (as determined reasonably and in good faith by a Financial Officer). “Non-Paying Guarantor” has the meaning assigned to such term in Section9.11. 14 “Obligated Party” has the meaning assigned to such term in Section9.02. “Obligations” means all unpaid principal of and accrued and unpaid interest on the Loans, all LC Exposure, all accrued and unpaid fees and all expenses, reimbursements, indemnities and other obligations of the Loan Parties to the Lender or any indemnified party arising under the Loan Documents. “Off-Balance Sheet Liability” of a Person means (a)any repurchase obligation or liability of such Person with respect to accounts or notes receivable sold by such Person, (b)any indebtedness, liability or obligation under any so-called “synthetic lease” transaction entered into by such Person, or (c)any indebtedness, liability or obligation arising with respect to any other transaction which is the functional equivalent of or takes the place of borrowing but which does not constitute a liability on the balance sheets of such Person (other than operating leases). “Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a result of a present or former connection between the Lender and the jurisdiction imposing such Tax (other than connections arising from the Lender having executed, delivered, become a party to, performed its obligations under, received payments under, received or perfected a security interest under, engaged in any other transaction pursuant to or enforced any Loan Document, or sold or assigned an interest in any Loan or Loan Document). “Other Taxes” means any present or future stamp, court, documentary, intangible, recording, filing or similar Taxes that arise from any payment made under, from the execution, delivery, performance, enforcement or registration of, or from the registration, receipt or perfection of a security interest under, or otherwise with respect to, any Loan Document. “Participant” has the meaning assigned to such term in Section8.04(c). “Participant Register” has the meaning assigned to such term in Section8.04(c). “Paying Guarantor” has the meaning assigned to such term in Section9.11. “PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in ERISA and any successor entity performing similar functions. “Permitted Acquisition” means any Acquisition by any Loan Party in a transaction that satisfies each of the following requirements: (a)such Acquisition is not a hostile or contested acquisition; (b)the business acquired in connection with such Acquisition is not engaged, directly or indirectly, in any line of business other than the businesses in which the Loan Parties are engaged on the Effective Date and any business activities that are substantially similar, related, or incidental thereto; (c)both before and after giving effect to such Acquisition and the Loans (if any) requested to be made in connection therewith, each of the representations and warranties in the Loan Documents is true and correct in all material respects (except (i)any such representation or warranty which relates to a specified prior date and (ii)to the extent the Lender have been notified in writing by the Loan Parties that any representation or warranty is not correct in all material respects and the Lender has explicitly waived in writing compliance with such representation or warranty) and no Default exists, will exist, or would result therefrom; 15 (d)as soon as available, but not less than ten days prior to such Acquisition, the Borrower has provided the Lender (i)notice of such Acquisition and (ii)a copy of all business and financial information reasonably requested by the Lender including proforma financial statements and statements of cash flow; (e)if the Accounts and Inventory acquired in connection with such Acquisition are proposed to be included in the determination of the Borrowing Base, the Lender shall have conducted an audit and field examination of such Accounts and Inventory to its reasonable satisfaction; (f)the purchase price paid for such Acquisition does not exceed $10,000,000, and the purchase price paid for all Acquisitions made during the term of this Agreement shall not exceed $20,000,000; (g)if such Acquisition is an acquisition of the Equity Interests of a Person, the Acquisition is structured so that the acquired Person, if organized in the United States of America, shall become a Wholly-Owned Subsidiary of the Borrower or a Domestic Subsidiary, and if organized outside of the United States of America, shall become a Subsidiary; (h)if such Acquisition is an acquisition of Equity Interests, such Acquisition will not result in any violation of Regulation U; (i)no Loan Party shall, as a result of or in connection with any such Acquisition, assume or incur any direct or contingent liabilities (whether relating to environmental, tax, litigation, or other matters) that could reasonably be expected to have a Material Adverse Effect; and (j)unless otherwise permitted under this Agreement, in connection with an Acquisition of the Equity Interests of any Person, all Liens on property of such Person shall be terminated unless the Lender in its sole discretion consents otherwise, and in connection with an Acquisition of the assets of any Person, all Liens on such assets shall be terminated. “Permitted Discretion” means a determination made in good faith and in the exercise of reasonable business judgment. “Permitted Encumbrances” means: (a)Liens imposed by law for Taxes that are not yet due or are being contested in compliance with Section5.04; (b)landlord’s carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, suppliers and other like Liens imposed by law or pursuant to customary reservations or retentions of title, arising in the ordinary course of business and securing obligations that are not overdue by more than 30days or are being contested in compliance with Section5.04; (c)pledges and deposits made in the ordinary course of business in compliance with workers’ compensation, unemployment insurance and other social security laws or regulations; (d)deposits and advances to suppliers in the usual and ordinary course of business and/or to secure the performance of bids, trade contracts, leases, statutory obligations, surety and appeal bonds, performance bonds and other obligations of a like nature, in each case in the ordinary course of business; 16 (e)judgment liens in respect of judgments that do not constitute an Event of Default under clause(k) of ArticleVII; (f)easements, zoning restrictions, rights-of-way and similar encumbrances on real property imposed by law or arising in the ordinary course of business that do not secure any monetary obligations and do not materially detract from the value of the affected property or interfere with the ordinary conduct of business of the Borrower or any Subsidiary; (g)any interest of title of a lessor under, and Liens arising from UCC financing statements (or equivalent filings, registrations or agreements in foreign jurisdictions) relating to, leases permitted by this Agreement; (h)normal and customary rights of set-off upon deposits of cash in favor of banks or other depository institutions; (i)Liens of a collection bank arising under Section 4-210 of the Uniform Commercial Code (or equivalent in foreign jurisdictions) on items in the course of collection; and (j)Liens of sellers of goods arising under Article 2 or Article 9 of the Uniform Commercial Code or similar provisions of applicable law in the ordinary course of business, covering only the goods sold and securing only the unpaid purchase price for such goods and related expenses. provided that the term “Permitted Encumbrances” shall not include any Lien securing Indebtedness, except with respect to clause(e) above. “Permitted Foreign Debt” means Indebtedness of any one or more of the Excluded Subsidiaries in the aggregate principal amount of up to €43,000,000 (or the equivalent in any other currency based on the applicable foreign currency exchange rate as of the date of determination) at any one time outstanding, together with any unsecured Guarantee thereof by the Borrower. “Permitted Holder” means (a) Zsolt Rumy, (b) the spouse (including surviving spouse), lineal descendants and spouses (including surviving spouses) of the lineal descendants of Zsolt Rumy, (c) the estates or legal representatives of the Persons named in clauses (a) and (b), (d) any trust, custodianship or other fiduciary arrangement in respect of which one or more Permitted Holders are the principal beneficiaries, and (e) each corporation, partnership, limited liability company or other Person that is Controlled by a Permitted Holder. “Permitted Investments” means: (a)direct obligations of, or obligations the principal of and interest on which are unconditionally guaranteed by, the United States of America (or by any agency thereof to the extent such obligations are backed by the full faith and credit of the United States of America), in each case maturing within one year from the date of acquisition thereof; (b)investments in commercial paper maturing within 270days from the date of acquisition thereof and having, at such date of acquisition, the highest credit rating obtainable from S&P or from Moody’s; (c)investments in certificates of deposit, banker’s acceptances and time deposits maturing within 180days from the date of acquisition thereof issued or guaranteed by or placed with, and money market or other deposit accounts issued or offered by, any domestic office of any commercial bank organized under the laws of the United States of America or any State thereof which has a combined capital and surplus and undivided profits of not less than $500,000,000; 17 (d)fully collateralized repurchase agreements with a term of not more than 30days for securities described in clause(a) above and entered into with a financial institution satisfying the criteria described in clause(c) above; and (e)money market funds that (i)comply with the criteria set forth in Securities and Exchange Commission Rule2a-7 under the Investment Company Act of 1940, (ii)are rated AAA by S&P and Aaa by Moody’s and (iii)have portfolio assets of at least $5,000,000,000. (f)direct obligations of Canada, Japan or any Eligible European Jurisdiction or any agency or instrumentality of any such country, the payment or guarantee of which constitutes a full faith and credit obligation of such country, in any case, maturing within one year from the date of acquisition; (g)direct obligations of any country in which the Borrower or any Subsidiary is directly or indirectly engaged in business (other than the United States, Canada, Japan or any Eligible European Jurisdiction) or any agency or instrumentality of any such country, the payment or guarantee of which constitutes a full faith and credit obligation of such country, in any case, maturing within one year from the date of acquisition, so long as the aggregate amount of such Investments is reasonable in relation to the activities of the Borrower and its Subsidiaries in the applicable jurisdiction; provided however, that if, the Lender notifies the Borrower in writing that an Investment made under this clause (g) is not reasonable in relation to the activities of the Borrower and its Subsidiaries in the applicable jurisdiction, the Borrower or such Subsidiary will liquidate such Investment within ten (10) Business Days after its receipt of such notice; (h)certificates of deposit, time deposits, fixed Pounds Sterling treasury deposits, investment trusts and other similar short-term investment vehicles issued or managed by any Qualified Depository Institution; (i)certificates of deposit, time deposits, fixed Pounds Sterling treasury deposits, investments trusts and other similar short-term investment vehicles issued or managed by any commercial bank or trust company which is organized under the Laws of any country in which the Borrower or any Subsidiary is directly or indirectly engaged in business (other than the Japan or an Eligible European Jurisdiction), so long as such Investments are reasonable in relation the activities of the Borrower and its Subsidiaries in such country; provided however, that if, the Lender notifies the Borrower in writing that an Investment made by the Borrower or any Subsidiary under this clause (i) is not reasonable in relation to the activities of the Borrower and its Subsidiaries in the applicable jurisdiction, the Borrower or such Subsidiary will liquidate such Investment within ten (10) Business Days after its receipt of such notice. Notwithstanding anything to the contrary contained herein, no normal operating checking account of the Borrower and its Subsidiaries shall constitute an investment. “Permitted Liens” means Liens permitted by Section 6.02. 18 “Permitted Real Estate Debt” means the credit facility by and amongthe Borrower, Zoltek Corporation, Engineering Technology Corporation, Zoltek Properties, Inc. and Enterprise Bank & Trust, evidenced by the Business Loan Agreement, dated as of March 30, 2012, by and among the Borrower, Zoltek Corporation, Engineering Technology Corporation, Zoltek Properties, Inc. and Enterprise Bank & Trust, the Promissory Note of the Borrower, Zoltek Corporation, Engineering Technology Corporation and Zoltek Properties, Inc. dated March 30, 2012, and payable to the order of Enterprise Bank & Trust in the maximum principal amount of up to $10,000,000 and the ISDA Master Agreement dated as of March 30, 2012, by and among the Borrower, Zoltek Corporation, Engineering Technology Corporation and Zoltek Properties, Inc. and Enterprise Bank & Trust and all schedules thereto and confirmations in respect of interest rate swaps thereunder, as each may be amended, restated, supplemented, otherwise modified, refinanced or replaced from time to time. “Person” means any natural person, corporation, limited liability company, trust, joint venture, association, company, partnership, Governmental Authority or other entity. “Plan” means any employee pension benefit plan (other than a Multiemployer Plan) subject to the provisions of TitleIV of ERISA or Section412 of the Code or Section302 of ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if such plan were terminated, would under Section4069 of ERISA be deemed to be) an “employer” as defined in Section3(5) of ERISA. “Prime Rate” means the rate of interest per annum publicly announced from time to time by the Lender as its prime rate; each change in the Prime Rate shall be effective from and including the date such change is publicly announced as being effective. “Projections” has the meaning assigned to such term in Section5.01(e). “Qualified Depository Institution” means any bank or trust company organized under the Laws of the United States or any state thereof or Canada, Japan or any Eligible European Jurisdiction having capital, surplus and undivided profits aggregating at least $100,000,000 (or the equivalent in another currency) and whose long-term certificates of deposit are accorded (i) one of the two highest ratings by S&P or Moody’s, in the case of any bank or trust company organized under the Laws of the United States or any state thereof, or (ii) an investment grade rating, in the case of any bank or trust company organized under the Laws of Canada or any Eligible European Jurisdiction. “Related Parties” means, with respect to any specified Person, such Person’s Affiliates and the respective directors, officers, employees, agents and advisors of such Person and such Person’s Affiliates. "Report" means reports prepared by the Lender or another Person showing the results of appraisals, field examinations or audits pertaining to the assets of the Loan Parties from information furnished by or on behalf of the Borrower, after the Lender has exercised its rights of inspection pursuant to this Agreement. “Requirement of Law” means, as to any Person, the certificate or articles of incorporation and by-laws or other organizational or governing documents of such Person, and any law, treaty, rule or regulation or determination of an arbitrator or a court or other Governmental Authority, in each case applicable to or binding upon such Person or any of its property or to which such Person or any of its property is subject. “Restricted Payment” means any dividend or other distribution (whether in cash, securities or other property) with respect to any Equity Interests in the Borrower or any Subsidiary, or any payment (whether in cash, securities or other property), including any sinking fund or similar deposit, on account of the purchase, redemption, retirement, acquisition, cancellation or termination of any such Equity Interests in the Borrower or any option, warrant or other right to acquire any such Equity Interests in the Borrower. 19 “Revolving Commitment” means the commitment of the Lender to make Revolving Loans and issue Letters of Credit hereunder, as such commitment may be reduced from time to time pursuant to Section2.08.The initial amount of the Revolving Commitment is $15,000,000. “Revolving Exposure” means, at any time, the outstanding principal amount of Revolving Loans and LC Exposure at such time. “Revolving Loan” means a Loan made pursuant to Section2.01(a). “SEC” means the United States Securities and Exchange Commission. “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services LLC business. “Secured Obligations” means all Obligations, together with all (i)Banking Services Obligations and (ii)Swap Obligations owing to the Lender or its Affiliates. “Security Agreement” means that certain Pledge and Security Agreement, dated as of the date hereof, between the Loan Parties and the Lender, and any other pledge or security agreement entered into, after the date of this Agreement by any other Loan Party (as required by this Agreement or any other Loan Document), or any other Person, as the same may be amended, restated or otherwise modified from time to time. “Standby LC Exposure” means, at any time, the sum of (a)the aggregate undrawn amount of all outstanding standby Letters of Credit plus (b)the aggregate amount of all LC Disbursements relating to standby Letters of Credit that have not yet been reimbursed by or on behalf of the Borrower. “Statutory Reserve Rate” means a fraction (expressed as a decimal), the numerator of which is the number one and the denominator of which is the number one minus the aggregate of the maximum reserve percentages (including any marginal, special, emergency or supplemental reserves) expressed as a decimal established by the Board to which the Lender is subject with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in RegulationD of the Board).Such reserve percentages shall include those imposed pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be subject to such reserve requirements without benefit of or credit for proration, exemptions or offsets that may be available from time to time to any Lender under such RegulationD or any comparable regulation.The Statutory Reserve Rate shall be adjusted automatically on and as of the effective date of any change in any reserve percentage. “Subordinated Indebtedness” of a Person means any Indebtedness of such Person the payment of which is subordinated to payment of the Secured Obligations to the written satisfaction of the Lender. “subsidiary” means, with respect to any Person (the “parent”) at any date, any corporation, limited liability company, partnership, association or other entity the accounts of which would be consolidated with those of the parent in the parent’s consolidated financial statements if such financial statements were prepared in accordance with GAAP as of such date. “Subsidiary” means any direct or indirect subsidiary of the Borrower. 20 “Swap Agreement” means any agreement with respect to any swap, forward, spot, future, credit default or derivative transaction or option or similar agreement involving, or settled by reference to, one or more rates, currencies, commodities, equity or debt instruments or securities, or economic, financial or pricing indices or measures of economic, financial or pricing risk or value or any similar transaction or any combination of these transactions; provided that no phantom stock or similar plan providing for payments only on account of services provided by current or former directors, officers, employees or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement. “Swap Obligations” of a Loan Party means any and all obligations of such Loan Party, whether absolute or contingent and howsoever and whensoever created, arising, evidenced or acquired (including all renewals, extensions and modifications thereof and substitutions therefor), under (a)any and all Swap Agreements, and (b)any and all cancellations, buy backs, reversals, terminations or assignments of any Swap Agreement transaction. “Taxes” means any present or future taxes, levies, imposts, duties, deductions, withholdings, assessments, fees or other charges imposed by any Governmental Authority, including any interest, additions to tax or penalties applicable thereto. “Total Funded Indebtedness” means, at any date, the aggregate principal amount of all Indebtedness of the Borrower and its Subsidiaries at such date under clauses (a), (b), (c), (e), (f), (h), (j) (k) and (m) of the definition of Indebtedness, determined on a consolidated basis in accordance with GAAP. “Transactions” means the execution, delivery and performance by the Borrower of this Agreement, the borrowing of Loans and other credit extensions, the use of the proceeds thereof and the issuance of Letters of Credit hereunder. “Type”, when used in reference to any Loan or Borrowing, refers to whether the rate of interest on such Loan, or on the Loans comprising such Borrowing, is determined by reference to the Adjusted LIBO Rate or the CB Floating Rate. “UCC” means the Uniform Commercial Code as in effect from time to time in the State of Illinois or any other state the laws of which are required to be applied in connection with the issue of perfection of security interests. “Unliquidated Obligations” means, at any time, any Secured Obligations (or portion thereof) that are contingent in nature or unliquidated at such time, including any Secured Obligation that is:(i)an obligation to reimburse a bank for drawings not yet made under a letter of credit issued by it; (ii)any other obligation (including any guarantee) that is contingent in nature at such time; or (iii)an obligation to provide collateral to secure any of the foregoing types of obligations. “Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests (other than directors’ qualifying shares) are at the time owned by the Borrower directly or indirectly through other Persons 100% of whose Equity Interests (other than directors’ qualifying shares) are at the time owned, directly or indirectly, by the Borrower. “Withdrawal Liability” means liability to a Multiemployer Plan as a result of a complete or partial withdrawal from such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of TitleIV of ERISA. “Withholding Agent” means any Loan Party and the Lender. 21 SECTION 1.02Classification of Loans and Borrowings.For purposes of this Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”).Borrowings also may be classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”). SECTION 1.03Terms Generally.The definitions of terms herein shall apply equally to the singular and plural forms of the terms defined.Whenever the context may require, any pronoun shall include the corresponding masculine, feminine and neuter forms.The words “include”, “includes” and “including” shall be deemed to be followed by the phrase “without limitation”.The word “will” shall be construed to have the same meaning and effect as the word “shall”.Unless the context requires otherwise (a)any definition of or reference to any agreement, instrument or other document herein shall be construed as referring to such agreement, instrument or other document as from time to time amended, supplemented or otherwise modified (subject to any restrictions on such amendments, supplements or modifications set forth herein), (b)any reference herein to any Person shall be construed to include such Person’s successors and assigns, (c)the words “herein”, “hereof” and “hereunder”, and words of similar import, shall be construed to refer to this Agreement in its entirety and not to any particular provision hereof, (d)all references herein to Articles, Sections, Exhibits and Schedules shall be construed to refer to Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e)any reference in any definition to the phrase “at any time” or “for any period” shall refer to the same time or period for all calculations or determinations within such definition, and (f)the words “asset” and “property” shall be construed to have the same meaning and effect and to refer to any and all tangible and intangible assets and properties, including cash, securities, accounts and contract rights. SECTION 1.04Accounting Terms; GAAP.Except as otherwise expressly provided herein, all terms of an accounting or financial nature shall be construed in accordance with GAAP, as in effect from time to time; provided that, if after the date hereof there occurs any change in GAAP or in the application thereof on the operation of any provision hereof and the Borrower notifies the Lender that the Borrower requests an amendment to any provision hereof to eliminate the effect of such change in GAAP or in the application thereof(or if the Lender notifies the Borrower that the Lender requests an amendment to any provision hereof for such purpose), regardless of whether any such notice is given before or after such change in GAAP or in the application thereof, the Lender and the Borrower shall negotiate in good faith to amend such provision to preserve the original intent thereof in light of such change in GAAP, but such provision shall be interpreted on the basis of GAAP as in effect and applied immediately before such change shall have become effective until such notice shall have been withdrawn or such provision amended in accordance herewith.Notwithstanding any other provision contained herein, all terms of an accounting or financial nature used herein shall be construed, and all computations of amounts and ratios referred to herein shall be made, without giving effect to any election under Statement of Financial Accounting Standards 159 (or any other Financial Accounting Standard having a similar result or effect) to value any Indebtedness or other liabilities of any Loan Party at “fair value”, as defined therein. ARTICLE II The Credits SECTION 2.01Commitment.Subject to the terms and conditions set forth herein, the Lender agrees to make Revolving Loans to the Borrower from time to time during the Availability Period in an aggregate principal amount that will not result in the Revolving Exposure exceeding the lesser of (x) the Revolving Commitment or (y) the Borrowing Base.Within the foregoing limits and subject to the terms and conditions set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans. 22 SECTION 2.02Loans and Borrowings.(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the same Class and Type. (b)Subject to Section2.13, each Revolving Borrowing shall be comprised entirely of CBFR Loans or Eurodollar Loans as the Borrower may request in accordance herewith, provided that all Borrowings made on the Effective Date must be made as CBFR Borrowings.The Lender at its option may make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of the Lender to make such Loan; provided that any exercise of such option shall not affect the obligation of the Borrower to repay such Loan in accordance with the terms of this Agreement. (c)At the commencement of each Interest Period for any Eurodollar Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an integral multiple of $100,000 and not less than $1,000.CBFR Revolving Borrowings shall be in a minimum amount of $1,000.Borrowings of more than one Type and Class may be outstanding at the same time; provided that there shall not at any time be more than a total of 5 Eurodollar Revolving Borrowings outstanding. (d)Notwithstanding any other provision of this Agreement, the Borrower shall not be entitled to request, or to elect to convert or continue, any Borrowing if the Interest Period requested with respect thereto would end after the Maturity Date. SECTION 2.03Borrowing Procedures; Requests for Revolving Borrowings.To request a Revolving Borrowing, the Borrower shall notify the Lender of such request by telephone (a)in the case of a Eurodollar Borrowing, not later than 10:00a.m., Chicago time, three Business Days before the date of the proposed Borrowing or (b)in the case of a CBFR Borrowing, not later than noon, Chicago time, on the date of the proposed Borrowing; provided that any such notice of a CBFR Revolving Borrowing to finance the reimbursement of an LC Disbursement as contemplated by Section2.05(e) may be given not later than 9:00a.m., Chicago time, on the date of the proposed Borrowing.Each such telephonic Borrowing Request shall be irrevocable and shall be confirmed promptly by hand delivery or facsimile to the Lender of a written Borrowing Request in a form approved by the Lender and signed by the Borrower.Each such telephonic and written Borrowing Request shall specify the following information in compliance with Section2.01: (i) the aggregate amount of the requested Borrowing; (ii) the date of such Borrowing, which shall be a Business Day; (iii) whether such Borrowing is to be a CBFR Borrowing or a Eurodollar Borrowing; and (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be applicable thereto, which shall be a period contemplated by the definition of the term “Interest Period.” If no election as to the Type of Revolving Borrowing is specified, then the requested Revolving Borrowing shall be a CBFR Borrowing.If no Interest Period is specified with respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall be deemed to have selected an Interest Period of one month’s duration. SECTION 2.04[Intentionally Omitted]. 23 SECTION 2.05Letters of Credit.(a) General.Subject to the terms and conditions set forth herein, the Borrower may request the issuance of Letters of Credit for its own account, in a form reasonably acceptable to the Lender at any time and from time to time during the Availability Period.In the event of any inconsistency between the terms and conditions of this Agreement and the terms and conditions of any form of letter of credit application or other agreement submitted by the Borrower to, or entered into by the Borrower with, the Lender relating to any Letter of Credit, the terms and conditions of this Agreement shall control. (b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.To request the issuance of a Letter of Credit (or the amendment, renewal or extension of an outstanding Letter of Credit), the Borrower shall deliver by hand or facsimile (or transmit by electronic communication, if arrangements for doing so have been approved by the Lender) to the Lender (prior to 9:00 am, Chicago time, at least three Business Days prior to the requested date of issuance, amendment, renewal or extension) a notice requesting the issuance of a Letter of Credit, or identifying the Letter of Credit to be amended, renewed or extended, and specifying the date of issuance, amendment, renewal or extension (which shall be a Business Day), the date on which such Letter of Credit is to expire (which shall comply with paragraph(c) of this Section), the amount of such Letter of Credit, the name and address of the beneficiary thereof and such other information as shall be necessary to prepare, amend, renew or extend such Letter of Credit.If requested by the Lender, the Borrower also shall submit a letter of credit application on the Lender’s standard form in connection with any request for a Letter of Credit.A Letter of Credit shall be issued, amended, renewed or extended only if (and upon issuance, amendment, renewal or extension of each Letter of Credit the Borrower shall be deemed to represent and warrant that), after giving effect to such issuance, amendment, renewal or extension (i)the LC Exposure shall not exceed the U.S. Dollar equivalent of $7,500,000, and (ii)the total Revolving Exposure shall not exceed lesser of the total Revolving Commitment and the Borrowing Base. (c)Expiration Date.Each Letter of Credit shall expire at or prior to the close of business on the earlier of (i)the date one year after the date of the issuance of such Letter of Credit (or, in the case of any renewal or extension thereof, one year after such renewal or extension) (subject to customary renewal or “evergreen” features so long as such Letter of Credit may be terminated (including by way of electing not to renew) at the option of the Lender prior to the date set forth in the following clause (ii))and (ii) the date that is one year after the Maturity Date, provided, however, that with respect to each Letter of Credit which has an expiration date after the Maturity Date, the Borrower shall be required to deposit in the LC Collateral Account not less than 60 days prior to the Maturity Date an amount equal to 105% (or 110% if a non-U.S. Dollar Letter of Credit and the Borrower deposits in the LC Collateral Account a currency other than the currency in which the applicable Letter of Credit is denominated) of the face amount of each such Letter of Credit in the relevant currency. (d)Reimbursement.If the Lender shall make any LC Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by paying to the Lender an amount equal to such LC Disbursement (i)not later than 11:00a.m., Chicago time, on the date that such LC Disbursement is made, if the Borrower shall have received notice of such LC Disbursement prior to 9:00a.m., Chicago time, on such date, or, (ii)if such notice has not been received by the Borrower prior to such time on such date, then not later than 11:00a.m., Chicago time, on (a)the Business Day that the Borrower receives such notice, if such notice is received prior to 9:00a.m., Chicago time, on the day of receipt, or (b)the Business Day immediately following the day that the Borrower receives such notice, if such notice is not received prior to such time on the day of receipt; provided that, if such LC Disbursement is greater than or equal to $ 1,000, the Borrower may, subject to the conditions to borrowing set forth herein, request in accordance with Section2.03 that such payment be financed with a CBFR Revolving Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s obligation to make such payment shall be discharged and replaced by the resulting CBFR Revolving Borrowing. 24 (e)Obligations Absolute.The Borrower’s obligation to reimburse LC Disbursements as provided in paragraph(d) of this Section shall be absolute, unconditional and irrevocable, and shall be performed strictly in accordance with the terms of this Agreement under any and all circumstances whatsoever and irrespective of (i)any lack of validity or enforceability of any Letter of Credit or this Agreement, or any term or provision therein or herein, (ii)any draft or other document presented under a Letter of Credit proving to be forged, fraudulent or invalid in any respect or any statement therein being untrue or inaccurate in any respect, (iii)payment by the Lender under a Letter of Credit against presentation of a draft or other document that does not comply with the terms of such Letter of Credit, or (iv)any other event or circumstance whatsoever, whether or not similar to any of the foregoing, that might, but for the provisions of this Section, constitute a legal or equitable discharge of, or provide a right of setoff against, the Borrower’s obligations hereunder.Neither the Lender nor any of its Related Parties, shall have any liability or responsibility by reason of or in connection with the issuance or transfer of any Letter of Credit or any payment or failure to make any payment thereunder (irrespective of any of the circumstances referred to in the preceding sentence), or any error, omission, interruption, loss or delay in transmission or delivery of any draft, notice or other communication under or relating to any Letter of Credit (including any document required to make a drawing thereunder), any error in interpretation of technical terms or any consequence arising from causes beyond the control of the Lender; provided that the foregoing shall not be construed to excuse the Lender from liability to the Borrower to the extent of any direct damages (as opposed to consequential damages, claims in respect of which are hereby waived by the Borrower to the extent permitted by applicable law) suffered by the Borrower that are caused by the Lender’s failure to exercise care when determining whether drafts and other documents presented under a Letter of Credit comply with the terms thereof.The parties hereto expressly agree that, in the absence of gross negligence or willful misconduct on the part of the Lender (as finally determined by a court of competent jurisdiction), the Lender shall be deemed to have exercised care in each such determination.In furtherance of the foregoing and without limiting the generality thereof, the parties agree that, with respect to documents presented which appear on their face to be in substantial compliance with the terms of a Letter of Credit, the Lender may, in its sole discretion, either accept and make payment upon such documents without responsibility for further investigation, regardless of any notice or information to the contrary, or refuse to accept and make payment upon such documents if such documents are not in strict compliance with the terms of such Letter of Credit. (f)Disbursement Procedures.The Lender shall, promptly following its receipt thereof, examine all documents purporting to represent a demand for payment under a Letter of Credit.The Lender shall promptly notify the Borrower by telephone (confirmed by facsimile) of such demand for payment and whether the Lender has made or will make an LC Disbursement thereunder; provided that any failure to give or delay in giving such notice shall not relieve the Borrower of its obligation to reimburse the Lender with respect to any such LC Disbursement. (g)Interim Interest.If the Lender shall make any LC Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in full on the date such LC Disbursement is made, the unpaid amount thereof shall bear interest, for each day from and including the date such LC Disbursement is made to but excluding the date that the Borrower reimburses such LC Disbursement, at the rate per annum then applicable to CBFR Revolving Loans; provided that, if the Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph(e) of this Section, then Section2.12(d) shall apply.Interest accrued pursuant to this paragraph shall be for the account of the Lender. 25 (h)Cash Collateralization.If any Event of Default shall occur and be continuing, on the Business Day that the Borrower receives notice from the Lender demanding the deposit of cash collateral pursuant to this paragraph if such notice is received not later than 11:00a.m., Chicago time, on such Business Day (or on the first Business Day following the Business Day the Borrower receives such notice if such notice is received later than 11:00a.m., Chicago time, on such Business Day), the Borrower shall deposit in an account with the Lender, in the name and for the benefit of the Lender (the “LC Collateral Account”), an amount in cash equal to 105% of the LC Exposure as of such date plus accrued and unpaid interest thereon; provided that the obligation to deposit such cash collateral shall become effective immediately, and such deposit shall become immediately due and payable, without demand or other notice of any kind, upon the occurrence of any Event of Default with respect to the Borrower described in clause(h) or (i)of ArticleVII.Such deposit shall be held by the Lender as collateral for the payment and performance of the Secured Obligations.The Lender shall have exclusive dominion and control, including the exclusive right of withdrawal, over the LC Collateral Account and the Borrower hereby grants the Lender a security interest in the LC Collateral Account.The deposits in the LC Collateral Account shall be maintained in cash or cash equivalents.Interest or profits, if any, on such investments shall accumulate in the LC Collateral Account.Interest or profits, if any, on such investments shall accumulate in the LC Collateral Account.Moneys in the LC Collateral Account shall be applied by the Lender for LC Disbursements for which it has not been reimbursed and, to the extent not so applied, shall be held for the satisfaction of the reimbursement obligations of the Borrower for the LC Exposure at such time or, if the maturity of the Loans has been accelerated, be applied to satisfy other Secured Obligations.If the Borrower is required to provide an amount of cash collateral hereunder as a result of the occurrence of an Event Default, such amount (to the extent not applied as aforesaid) shall be returned to the Borrower within three Business Days after all such Event(s) of Default have been cured or waived as confirmed in writing by the Lender. (i)Non-U.S. Dollar Letters of Credit.Notwithstanding the foregoing or anything to the contrary set forth herein, the Lender shall issue Letters of Credit denominated in currencies other than U.S. Dollars, so long as such currencies are freely tradeable, readily available, lawful and convertible into U.S. Dollars.The terms and conditions governing non-U.S. Dollar Letters of Credit shall be as set forth in the Letter of Credit application therefor.The Lender, in its reasonable discretion, shall determine exchange rates as and when necessary to ensure that the Borrower remains in compliance with the various funding limits set forth in this Agreement, including, without limitation, on each date on which an extension of credit is requested to be made hereunder.In the event the principal amount of the Obligations exceeds the Lender’s Commitment hereunder as a result of currency fluctuations, the Borrower shall promptly repay the Obligations or cash collateralize Letters of Credit in such amount as is necessary to cause the Obligations to equal or be less than the Lender’s Commitment.Notwithstanding clause (h) above, the Borrower shall be required to cash collateralize non-U.S. Dollar Letters of Credit in an amount, in cash, equal to 105% (110% if the Borrower provides cash collateral in a currency other than the currency in which the applicable Letter of Credit is denominated) of the LC Exposure as of such date plus accrued and unpaid interest thereon.The Borrower shall repay draws under non-U.S. Dollar Letters of Credit in the same currencies in which such Letters of Credit are denominated; provided, that if such currency is unavailable, the Borrower shall repay draws in U.S. Dollars (with the Lender determining, in its reasonable judgment, the exchange rate between the applicable currency and U.S. Dollars). The Lender shall not be required to issue any non-U.S. Dollar Letter of Credit in contravention of applicable laws or if adverse tax or regulatory consequences would result therefrom. SECTION 2.06Funding of Borrowings.The Lender shall make each Loan to be made by it hereunder on the proposed date thereof available to the Borrower by promptly crediting the amounts in immediately available funds, to the Funding Account; provided that CBFR Revolving Loans made to finance the reimbursement of an LC Disbursement as provided in Section2.05(e) shall be retained by the Lender to reimburse itself for such LC Disbursement. 26 SECTION 2.07Interest Elections.(a) Each Revolving Borrowing initially shall be of the Type specified in the applicable Borrowing Request and, in the case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period as specified in such Borrowing Request.Thereafter, the Borrower may elect to convert such Borrowing to a different Type or to continue such Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect Interest Periods therefor, all as provided in this Section.The Borrower may elect different options with respect to different portions of the affected Borrowing, and the Loans comprising each such portion shall be considered a separate Borrowing. (b)To make an election pursuant to this Section, the Borrower shall notify the Lender of such election by telephone by the time that a Borrowing Request would be required under Section2.03 if the Borrower were requesting a Revolving Borrowing of the Type resulting from such election to be made on the effective date of such election.Each such telephonic Interest Election Request shall be irrevocable and shall be confirmed promptly by hand delivery or facsimile to the Lender of a written Interest Election Request in a form approved by the Lender and signed by the Borrower. (c)Each telephonic and written Interest Election Request shall specify the following information in compliance with Section2.02: (i)the Borrowing to which such Interest Election Request applies and, if different options are being elected with respect to different portions thereof, the portions thereof to be allocated to each resulting Borrowing (in which case the information to be specified pursuant to clauses(iii) and (iv)below shall be specified for each resulting Borrowing); (ii)the effective date of the election made pursuant to such Interest Election Request, which shall be a Business Day; (iii)whether the resulting Borrowing is to be a CBFR Borrowing or a Eurodollar Borrowing; and (iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to be applicable thereto after giving effect to such election, which shall be a period contemplated by the definition of the term “Interest Period”. If any such Interest Election Request requests a Eurodollar Borrowing but does not specify an Interest Period, then the Borrower shall be deemed to have selected an Interest Period of one month’s duration. (d)If the Borrower fails to deliver a timely Interest Election Request with respect to a Eurodollar Revolving Borrowing prior to the end of the Interest Period applicable thereto, then, unless such Borrowing is repaid as provided herein, at the end of such Interest Period such Borrowing shall be converted to a CBFR Borrowing.Notwithstanding any contrary provision hereof, if an Event of Default has occurred and is continuing and the Lender so notifies the Borrower, then, so long as such Event of Default is continuing (i)no outstanding Revolving Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)unless repaid, each Eurodollar Revolving Borrowing shall be converted to a CBFR Borrowing at the end of the Interest Period applicable thereto. SECTION 2.08Termination and Reduction of Commitment.(a) Unless previously terminated, all Commitments shall terminate on the Maturity Date. (b)The Borrower may at any time terminate the Commitment upon (i)the payment in full of all outstanding Loans, together with accrued and unpaid interest thereon and on any Letters of Credit, (ii)the cancellation and return of all outstanding Letters of Credit (or alternatively, with respect to each such Letter of Credit, the furnishing to the Lender of a cash deposit equal to 105% of the LC Exposure as of such date (or, with respect to non-U.S. Dollar Letters of Credit, 110% of the LC Exposure)), (iii)the payment in full of the accrued and unpaid fees, and (iv)the payment in full of all reimbursable expenses and other Obligations together with accrued and unpaid interest thereon. 27 (c)The Borrower may from time to time reduce, the Revolving Commitment; provided that (i)each reduction of the Revolving Commitment shall be in an amount that is an integral multiple of $100,000 and not less than $100,000 and (ii)the Borrower shall not reduce the Revolving Commitment if, after giving effect to any concurrent prepayment of the Revolving Loans in accordance with Section2.09, the sum of the Revolving Exposures would exceed the lesser of the total Revolving Commitment and the Borrowing Base. (d)The Borrower shall notify the Lender of any election to terminate or reduce the Commitment under paragraph(b) or (c)of this Section at least five Business Days prior to the effective date of such termination or reduction, specifying such election and the effective date thereof.Each notice delivered by the Borrower pursuant to this Section shall be irrevocable; provided that a notice of termination of the Commitment delivered by the Borrower may state that such notice is conditioned upon the effectiveness of other credit facilities, in which case such notice may be revoked by the Borrower (by notice to the Lender on or prior to the specified effective date) if such condition is not satisfied.Any termination or reduction of the Commitment shall be permanent. SECTION 2.09Repayment of Loans; Evidence of Debt.(a) The Borrower hereby unconditionally promises to pay to the Lender for its account the then unpaid principal amount of each Revolving Loan on the Maturity Date. (b)The Lender shall maintain in accordance with its usual practice an account or accounts evidencing the indebtedness of the Borrower to the Lender resulting from each Loan made by the Lender, including the amounts of principal and interest payable and paid to the Lender from time to time hereunder. (c)The Lender shall maintain accounts in which it shall record (i)the amount of each Loan made hereunder, the Class and Type thereof and the Interest Period applicable thereto (if any), (ii)the amount of any principal or interest due and payable or to become due and payable from the Borrower to the Lender hereunder and (iii)the amount of any sum received by the Lender hereunder. (d)The entries made in the accounts maintained pursuant to paragraph(b) or (c)of this Section shall be prima facie evidence of the existence and amounts of the obligations recorded therein; provided that the failure of the Lender to maintain such accounts or any error therein shall not in any manner affect the obligation of the Borrower to repay the Loans in accordance with the terms of this Agreement. (e)The Lender may request that Loans made by it be evidenced by a promissory note.In such event, the Borrower shall execute and deliver to the Lender a promissory note payable to the order of the Lender (or, if requested by the Lender, to the Lender and its registered assigns) and in a form prepared and approved by the Lender.Thereafter, the Loans evidenced by such promissory note and interest thereon shall at all times (including after assignment pursuant to Section8.04) be represented by one or more promissory notes in such form payable to the order of the payee named therein (or, if such promissory note is a registered note, to such payee and its registered assigns). SECTION 2.10Prepayment of Loans.(a) The Borrower shall have the right at any time and from time to time to prepay any Borrowing in whole or in part, subject to prior notice in accordance with paragraph(f) of this Section. (b)In the event and on such occasion that the Revolving Exposure exceeds the lesser of (A) the Revolving Commitment and (B) the Borrowing Base, the Borrower shall prepay the Revolving Loans and/or LC Exposure in an aggregate amount equal to such excess. 28 (c)The Borrower shall notify the Lender by telephone (confirmed by facsimile) of any prepayment hereunder not later than (i)10:00a.m., Chicago time, (A)in the case of prepayment of a Eurodollar Revolving Borrowing three Business Days before the date of prepayment, or (B)in the case of prepayment of a CBFR Revolving Borrowing the date of prepayment.Each such notice shall be irrevocable and shall specify the prepayment date and the principal amount of each Borrowing or portion thereof to be prepaid; provided that, if a notice of prepayment is given in connection with a conditional notice of termination of the Commitment as contemplated by Section2.08, then such notice of prepayment may be revoked if such notice of termination is revoked in accordance with Section2.08.Each partial prepayment of any Revolving Borrowing shall be in an amount that would be permitted in the case of an advance of a Revolving Borrowing of the same Type as provided in Section2.02.Prepayments shall be accompanied by accrued interest to the extent required by Section2.12. SECTION 2.11Fees.(a) The Borrower agrees to pay to the Lender a commitment fee, which shall accrue at the Applicable Rate on the average daily amount of the Available Revolving Commitment of the Lender during the period from and including the Effective Date to but excluding the date on which the Lender’s Revolving Commitment terminates.Accrued commitment fees shall be payable in arrears on the first day of each calendar month and on the date on which the Revolving Commitment terminates, commencing on the first such date to occur after the date hereof.All commitment fees shall be computed on the basis of a year of 360days and shall be payable for the actual number of days elapsed. (b)The Borrower agrees to pay (i)to the Lender a letter of credit fee with respect to Letters of Credit, at a per annum rate equal to 2.50% on the average daily amount of the Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed LC Disbursements) during the period from and including the Effective Date to but excluding the later of the date on which the Lender’s Revolving Commitment terminates and the date on which the Revolving Lender ceases to have any LC Exposure, and (ii)the Lender’s standard fees with respect to the issuance, amendment, renewal or extension of any Letter of Credit or processing of drawings thereunder.Letter of credit fees accrued through and including the last day of each calendar month shall be payable on the first day of each calendar month following such last day, commencing on the first such date to occur after the Effective Date; provided that all such fees shall be payable on the date on which the Revolving Commitment terminates and any such fees accruing after the date on which the Revolving Commitment terminates shall be payable on demand.Any other fees payable to the Lender pursuant to this paragraph shall be payable within 10days after demand.All letter of credit fees shall be computed on the basis of a year of 360days and shall be payable for the actual number of days elapsed. (c)All fees payable hereunder shall be paid on the dates due, in immediately available funds, to the Lender.Fees paid shall not be refundable under any circumstances. SECTION 2.12Interest.(a) The Loans comprising each CBFR Borrowing shall bear interest at the CB Floating Rate plus the Applicable Rate. (b)The Loans comprising each Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the Applicable Rate. (c)Notwithstanding the foregoing, during the occurrence and continuance of an Event of Default, the Lender may, at its option, by notice to the Borrower, declare that (i)all Loans shall bear interest at 2% per annum plus the rate otherwise applicable to such Loans as provided in the preceding paragraphs of this Section or (ii)in the case of any other amount outstanding hereunder, such amount shall accrue at 2% per annum plus the rate applicable to such fee or other obligation as provided hereunder. 29 (d)Accrued interest on each Loan (for CBFR Loans, accrued through the last day of the prior calendar month) shall be payable in arrears on each Interest Payment Date for such Loan and upon termination of the Commitment; provided that (i)interest accrued pursuant to paragraph(c) of this Section shall be payable on demand, (ii)in the event of any repayment or prepayment of any Loan (other than a prepayment of a CBFR Revolving Loan prior to the end of the Availability Period), accrued interest on the principal amount repaid or prepaid shall be payable on the date of such repayment or prepayment and (iii)in the event of any conversion of any Eurodollar Loan prior to the end of the current Interest Period therefor, accrued interest on such Loan shall be payable on the effective date of such conversion. (e)All interest hereunder shall be computed on the basis of a year of 360days, except that interest computed by reference to the CB Floating Rate shall be computed on the basis of a year of 365days (or 366days in a leap year), and in each case shall be payable for the actual number of days elapsed.The applicable CB Floating Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the Lender, and such determination shall be conclusive absent manifest error. SECTION 2.13Alternate Rate of Interest.If prior to the commencement of any Interest Period for a Eurodollar Borrowing: (a)the Lender determines (which determination shall be conclusive absent manifest error) that adequate and reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or (b)the Lender determines the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not adequately and fairly reflect the cost to the Lender of making or maintaining the Loans included in such Borrowing for such Interest Period; then the Lender shall give notice thereof to the Borrower by telephone or facsimile as promptly as practicable thereafter and, until the Lender notifies the Borrower that the circumstances giving rise to such notice no longer exist (which notice the Lender agrees to give the Borrower promptly after the circumstances giving rise to such notice no longer exist), (i)any Interest Election Request that requests the conversion of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be ineffective, and (ii)if any Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as a CBFR Borrowing. SECTION 2.14 Increased Costs.(a) If any Change in Law shall: (i)impose, modify or deem applicable any reserve, special deposit or similar requirement against assets of, deposits with or for the account of, or credit extended by, the Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate); (ii)impose on the Lender or the London interbank market any other condition affecting this Agreement or Eurodollar Loans made by such Lender or any Letter of Credit; or (iii)subjects the Lender to any Taxes (other than (A) Indemnified Taxes and (B)Taxes described in clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of credit, commitments, or other obligations, or its deposits, reserves, other liabilities or capital attributable thereto; 30 and the result of any of the foregoing shall be to increase the cost to the Lender of making or maintaining any Loan (or of maintaining its obligation to make any such Loan) or to increase the cost to the Lender of issuing or maintaining any Letter of Credit or to reduce the amount of any sum received or receivable by the Lender hereunder (whether of principal, interest or otherwise), then the Borrower will pay to the Lender such additional amount or amounts as will compensate the Lender for such additional costs incurred or reduction suffered. (b)If the Lender determines that any Change in Law regarding capital or liquidity requirements has or would have the effect of reducing the rate of return on the Lender’s capital or on the capital of the Lender’s holding company, as a consequence of this Agreement or the Loans made by or the Letters of Credit issued by the Lender to a level below that which the Lender or the Lender’s holding company could have achieved but for such Change in Law (taking into consideration the Lender’s policies and the policies of the Lender’s holding company with respect to capital adequacy and liquidity), then from time to time the Borrower will pay to the Lender such additional amount or amounts as will compensate the Lender or the Lender’s holding company for any such reduction suffered. (c)A certificate of the Lender setting forth the amount or amounts necessary to compensate the Lender or its holding company, as the case may be, as specified in paragraph(a) or (b)of this Section shall be delivered to the Borrower and shall be conclusive absent manifest error.The Borrower shall pay the Lender the amount shown as due on any such certificate within 10days after receipt thereof. (d)Failure or delay on the part of the Lender to demand compensation pursuant to this Section shall not constitute a waiver of the Lender’s right to demand such compensation; provided that the Borrower shall not be required to compensate a Lender pursuant to this Section for any increased costs or reductions incurred more than 150days prior to the date that the Lender notifies the Borrower of the Change in Law giving rise to such increased costs or reductions and of the Lender’s intention to claim compensation therefor; provided further that, if the Change in Law giving rise to such increased costs or reductions is retroactive, then the 150-day period referred to above shall be extended to include the period of retroactive effect thereof. SECTION 2.15 Break Funding Payments.In the event of (a)the payment of any principal of any Eurodollar Loan other than on the last day of an Interest Period applicable thereto (including as a result of an Event of Default), (b)the conversion of any Eurodollar Loan other than on the last day of the Interest Period applicable thereto or (c)the failure to borrow, convert, continue or prepay any Eurodollar Loan on the date specified in any notice delivered pursuant hereto (regardless of whether such notice may be revoked under Section2.08(d) and is revoked in accordance therewith), then, in any such event, the Borrower shall compensate the Lender for the loss, cost and expense attributable to such event which shall be deemed to be the excess, if any, of (i)the amount of interest which would have accrued on the principal amount of such Eurodollar Loan had such event not occurred, at the Adjusted LIBO Rate that would have been applicable to such Eurodollar Loan, for the period from the date of such event to the last day of the then current Interest Period therefor (or, in the case of a failure to borrow, convert or continue, for the period that would have been the Interest Period for such Eurodollar Loan), over (ii)the amount of interest which would accrue on such principal amount for such period at the interest rate which the Lender would bid were it to bid, at the commencement of such period, for dollar deposits of a comparable amount and period from other banks in the eurodollar market.A certificate of the Lender setting forth any amount or amounts that the Lender is entitled to receive pursuant to this Section shall be delivered to the Borrower and shall be conclusive absent manifest error.The Borrower shall pay the Lender the amount shown as due on any such certificate within 10days after receipt thereof. 31 SECTION 2.16 Taxes.(a) Withholding of Taxes; Gross-Up.Each payment by any Loan Party under any Loan Document shall be made without withholding for any Taxes, unless such withholding is required by any law.If any Withholding Agent determines, in its sole discretion exercised in good faith, that it is so required to withhold Taxes, then such Withholding Agent may so withhold and shall timely pay the full amount of withheld Taxes to the relevant Governmental Authority in accordance with applicable law.If such Taxes are Indemnified Taxes, then the amount payable by such Loan Party shall be increased as necessary so that, net of such withholding (including such withholding applicable to additional amounts payable under this Section), the Lender receives the amount it would have received had no such withholding been made. (b)Payment of Other Taxes by the Borrower.The Borrower shall timely pay any Other Taxes to the relevant Governmental Authority in accordance with applicable law. (c)Evidence of Payments.As soon as practicable after any payment of Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party shall deliver to the Lender the original or a certified copy of a receipt issued by such Governmental Authority evidencing such payment, a copy of the return reporting such payment or other evidence of such payment reasonably satisfactory to the Lender. (d)Indemnification by the Borrower.The Loan Parties shall jointly and severally indemnify the Lender for any Indemnified Taxes that are paid or payable by the Lender in connection with any Loan Document (including amounts paid or payable under this Section2.16(d)) and any reasonable expenses arising therefrom or with respect thereto, whether or not such Indemnified Taxes were correctly or legally imposed or asserted by the relevant Governmental Authority.The indemnity under this Section2.16(d) shall be paid within 10days after the Lender delivers to any Loan Party a certificate stating the amount of any Indemnified Taxes so paid or payable by the Lender and describing the basis for the indemnification claim.Such certificate shall be conclusive of the amount so paid or payable absent manifest error. (e)Treatment of Certain Refunds.If the Lender determines, in its sole discretion, exercised in good faith, that it has received a refund of any Taxes as to which it has been indemnified pursuant to this Section2.16 (including additional amounts paid pursuant to this Section2.16), it shall pay to the indemnifying party an amount equal to such refund (but only to the extent of indemnity payments made under this Section with respect to the Taxes giving rise to such refund), net of all out-of-pocket expenses (including any Taxes) of the Lender and without interest (other than any interest paid by the relevant Governmental Authority with respect to such refund).Such indemnifying party, upon the request of the Lender, shall repay to the Lender the amount paid to the Lender (plus any penalties, interest or other charges imposed by the relevant Governmental Authority) in the event the Lender is required to repay such refund to such Governmental Authority.This Section shall not be construed to require the Lender to make available its tax returns (or any other information relating to its taxes which it deems confidential) to the Borrower or any other Person.This Section2.16(e) shall not be construed to require the Lender to make available its Tax returns (or any other information relating to its Taxes which it deems confidential) to the indemnifying party or any other Person. SECTION 2.17 Payments Generally; Allocation of Proceeds.(a) The Borrower shall make each payment required to be made by it hereunder (whether of principal, interest, fees or reimbursement of LC Disbursements, or of amounts payable under Section2.14, 2.15 or 2.16, or otherwise) prior to 2:00p.m., Chicago time, on the date when due, in immediately available funds, without set off or counterclaim.Any amounts received after such time on any date may, in the discretion of the Lender, be deemed to have been received on the next succeeding Business Day for purposes of calculating interest thereon.All such payments shall be made to the Lender at its offices at 10 South Dearborn Street, 22nd Floor, Chicago, Illinois.If any payment hereunder shall be due on a day that is not a Business Day, the date for payment shall be extended to the next succeeding Business Day, and, in the case of any payment accruing interest, interest thereon shall be payable for the period of such extension.All payments hereunder shall be made in dollars. 32 (b)Any proceeds of Collateral received by the Lender (i)not constituting a specific payment of principal, interest, fees or other sum payable under the Loan Documents (which shall be applied as specified by the Borrower), or (ii)after an Event of Default has occurred and is continuing and the Lender so elects shall be applied ratably first, to pay any fees, indemnities, or expense reimbursements including amounts then due to the Lender from the Borrower, second, to pay interest then due and payable on the Loans, third, to prepay principal on the Loans and unreimbursed LC Disbursements, fourth, to pay an amount to the Lender equal to one hundred five percent (105%)(or, with respect to non-U.S. Dollar Letters of Credit, 110%) of the aggregate undrawn face amount of all outstanding Letters of Credit and the aggregate amount of all LC Exposure (with the undrawn amount thereof to be held as cash collateral for such Obligations), fifth, to payment of any amounts owing with respect to Banking Services Obligations and Swap Obligations, and sixth, to the payment of any other Secured Obligation due to the Lender by the Borrower.Notwithstanding anything to the contrary contained in this Agreement, unless so directed by the Borrower, or unless an Event of Default is in existence, the Lender shall not apply any payment which it receives to any Eurodollar Loan of a Class, except (a)on the expiration date of the Interest Period applicable thereto or (b)in the event, and only to the extent, that there are no outstanding CBFR Loans of the same Class and, in any such event, the Borrower shall pay the break funding payment required in accordance with Section2.15.The Lender shall have the continuing and exclusive right to apply and reverse and reapply any and all such proceeds and payments to any portion of the Secured Obligations. (c)At the election of the Lender, all payments of principal, interest, LC Disbursements, fees, premiums, reimbursable expenses (including, without limitation, all reimbursement for fees and expenses pursuant to Section8.03), and other sums payable under the Loan Documents which are not otherwise paid when due by the Borrower, may be paid from the proceeds of Borrowings made hereunder whether made following a request by the Borrower pursuant to Section2.03 or a deemed request as provided in this Section or may be deducted from any deposit account of the Borrower maintained with the Lender.The Borrower hereby irrevocably authorizes (i)the Lender to make a Borrowing for the purpose of paying each payment of principal, interest and fees as it becomes due hereunder or any other amount due under the Loan Documents which is not otherwise paid when due by the Borrower and agrees that all such amounts charged shall constitute Loans (but such a Borrowing may only constitute a Protective Advance if it is to reimburse costs, fees and expenses as described in Section8.03) and that all such Borrowings shall be deemed to have been requested pursuant to Sections2.03 or 2.04, as applicable and (ii)the Lender to charge any deposit account of the Borrower maintained with the Lender for each payment of principal, interest and fees as it becomes due hereunder or any other amount due under the Loan Documents which is not otherwise paid when due by the Borrower. SECTION 2.18 Indemnity for Returned Payments.If after receipt of any payment which is applied to the payment of all or any part of the Obligations, the Lender is for any reason compelled to surrender such payment or proceeds to any Person because such payment or application of proceeds is invalidated, declared fraudulent, set aside, determined to be void or voidable as a preference, impermissible setoff, or a diversion of trust funds, or for any other reason, then the Obligations or part thereof intended to be satisfied shall be revived and continued and this Agreement shall continue in full force as if such payment or proceeds had not been received by the Lender.The provisions of this Section2.18 shall be and remain effective notwithstanding any contrary action which may have been taken by the Lender in reliance upon such payment or application of proceeds.The provisions of this Section2.18 shall survive the termination of this Agreement. 33 ARTICLE III Representations and Warranties Each Loan Party executing this Agreement represents and warrants to the Lender that: SECTION 3.01 Organization; Powers.Each Loan Party and its Subsidiaries is duly organized, validly existing and in good standing under the laws of the jurisdiction of its organization, has all requisite power and authority to carry on its business as now conducted and is qualified to do business in, and is in good standing in, every jurisdiction where such qualification is required and, with respect to any jurisdiction other than its jurisdiction of organization, where the failure to be so qualified could reasonably be expected to have a Material Adverse Effect. SECTION 3.02Authorization; Enforceability.The Transactions are within each Loan Party’s organizational powers and have been duly authorized by all necessary organizational actions and, if required, actions by equity holders.The Loan Documents to which each Loan Party is a party have been duly executed and delivered by such Loan Party and constitute a legal, valid and binding obligation of such Loan Party, enforceable in accordance with its terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium or other laws affecting creditors’ rights generally and subject to general principles of equity, regardless of whether considered in a proceeding in equity or at law. SECTION 3.03Governmental Approvals; No Conflicts.The Transactions (a)do not require any consent or approval of, registration or filing with, or any other action by, any Governmental Authority, except such as have been obtained or made and are in full force and effect and except for filings necessary to perfect Liens created pursuant to the Loan Documents, (b)will not violate any Requirement of Law applicable to any Loan Party or any of its Subsidiaries, (c)will not violate or result in a default under any indenture, agreement or other instrument binding upon any Loan Party or any of its Subsidiaries or the assets of any Loan Party or any of its Subsidiaries, or give rise to a right thereunder to require any payment to be made by any Loan Party or any of its Subsidiaries, and (d)will not result in the creation or imposition of any Lien on any asset of any Loan Party or any of its Subsidiaries, except Liens created pursuant to the Loan Documents. SECTION 3.04Financial Condition; No Material Adverse Change.(a) The Borrower has heretofore furnished to the Lender its consolidated balance sheet and statements of income, stockholders equity and cash flows (i)as of and for the fiscal year ended September 30, 2011, reported on by Ernst & Young LLP, independent public accountants, and (ii)as of and for the fiscal quarter and the portion of the fiscal year ended December 31, 2011, certified by its chief financial officer.Such financial statements present fairly, in all material respects, the financial position and results of operations and cash flows of the Borrower and its consolidated Subsidiaries as of such dates and for such periods in accordance with GAAP, subject to normal year end audit adjustments and the absence of footnotes in the case of the statements referred to in clause(ii) above. (b)No event, change or condition has occurred since December 31, 2011 that has had, or could reasonably be expected to have, a Material Adverse Effect. SECTION 3.05Properties.(a) Schedule3.05 sets forth the address of each parcel of real property that is owned or leased by each Loan Party as of the date of this Agreement.Each of such leases and subleases is valid and enforceable in accordance with its terms and is in full force and effect, and, to the knowledge of the Loan Parties, no default by any party to any such lease or sublease exists.Each of the Loan Parties and its Subsidiaries has good and indefeasible title to, or valid leasehold interests in, all of its real and personal property, free of all Liens other than those permitted by Section6.02. 34 (b)Each Loan Party and its Subsidiaries owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and other intellectual property necessary to its business as currently conducted and which the failure to own or license could reasonably be expected to have a Material Adverse Effect, and the use thereof by each Loan Party and its Subsidiaries does not infringe upon the rights of any other Person the infringement upon which could reasonably be expected to have a Material Adverse Effect, and each Loan Party’s rights thereto are not subject to any licensing agreement or similar arrangement. SECTION 3.06Litigation and Environmental Matters.(a) There are no actions, suits or proceedings by or before any arbitrator or Governmental Authority pending against or, to the knowledge of any Loan Party, threatened against or affecting any Loan Party or any of its Subsidiaries (i)as to which there is a reasonable possibility of an adverse determination and that, if adversely determined, could reasonably be expected, individually or in the aggregate, to result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)that involve this Agreement or the Transactions. (b)Except for the Disclosed Matters and except with respect to any other matters that, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Effect, (i)no Loan Party nor any of its Subsidiaries has received notice of any claim with respect to any Environmental Liability or knows of any basis for any Environmental Liability and (ii)no Loan Party nor any of its Subsidiaries (1)has failed to comply with any Environmental Law or to obtain, maintain or comply with any permit, license or other approval required under any Environmental Law or (2)has become subject to any Environmental Liability. (c)Since the date of this Agreement, there has been no change in the status of the Disclosed Matters that, individually or in the aggregate, has resulted in, or materially increased the likelihood of, a Material Adverse Effect. SECTION 3.07Compliance with Laws and Agreements.Each Loan Party and its Subsidiaries is in compliance with all Requirements of Law applicable to it or its property and all indentures, agreements and other instruments binding upon it or its property, except where the failure to do so, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Effect.No Default has occurred and is continuing. SECTION 3.08Investment Company Status.No Loan Party nor any of its Subsidiaries is an “investment company” as defined in, or subject to regulation under, the Investment Company Act of 1940. SECTION 3.09Taxes.Each Loan Party and its Subsidiaries have (a) filed all federal, state and other material tax returns and reports required to be filed, except for state, local and foreign tax return which the failure to file could not reasonably be expected to have a Material Adverse Effect and (b) paid all federal, state and other material Taxes, except (i) those the nonpayment of which could not, individually or in the aggregate, reasonably be expected to result in a Material Adverse Effect and (ii) those that are being contested in good faith by appropriate proceedings and for which such Loan Party or such Subsidiary, as applicable, has set aside on its books adequate reserves.No tax liens have been filed and no claims are being asserted with respect to any such Taxes except with respect to Taxes that are being contested in good faith by appropriate proceedings and for which such Loan Party or such Subsidiary, as applicable, has set aside on its books adequate reserves. 35 SECTION 3.10ERISA.No ERISA Event has occurred or is reasonably expected to occur that, when taken together with all other such ERISA Events for which liability is reasonably expected to occur, could reasonably be expected to result in a Material Adverse Effect.The present value of all accumulated benefit obligations under each Plan (based on the assumptions used for purposes of Statement of Financial Accounting Standards No.87) did not, as of the date of the most recent financial statements reflecting such amounts, exceed by more than $1,000,000 the fair market value of the assets of such Plan, and the present value of all accumulated benefit obligations of all underfunded Plans (based on the assumptions used for purposes of Statement of Financial Accounting Standards No.87) did not, as of the date of the most recent financial statements reflecting such amounts, exceed by more than $1,000,000 the fair market value of the assets of all such underfunded Plans. SECTION 3.11Disclosure.The Borrower has disclosed to the Lender all agreements, instruments and corporate or other restrictions to which it or any of its Subsidiaries is subject, and all other matters known to it, that, individually or in the aggregate, could reasonably be expected to result in a Material Adverse Effect.For purposes of the foregoing sentence, the contents of the Borrower’s Recent SEC Filings shall be deemed to have been disclosed by the Borrower to the Lender.None of the reports, financial statements, certificates or other information furnished by or on behalf of any Loan Party to the Lender in connection with the negotiation of this Agreement or any other Loan Document (as modified or supplemented by other information so furnished) contains any material misstatement of fact or omits to state any material fact necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided that, with respect to projected financial information, the Borrower represents only that such information was prepared in good faith based upon assumptions believed to be reasonable at the time delivered and, if such projected financial information was delivered prior to the Effective Date, as of the Effective Date. SECTION 3.12Material Agreements.No Loan Party is in default in the performance, observance or fulfillment of any of the obligations, covenants or conditions contained in (i)any material agreement to which it is a party, a default under which could reasonably be expected to have a Material Adverse Effect or (ii)any agreement or instrument evidencing or governing Material Indebtedness. SECTION 3.13Solvency.(a) Immediately after the consummation of the Transactions to occur on the Effective Date, (i)the fair value of the assets of the Loan Parties, collectively, at a fair valuation, will exceed their debts and liabilities, subordinated, contingent or otherwise, (ii)the present fair saleable value of the property of the Loan Parties, collectively, will be greater than the amount that will be required to pay the probable liability of their debts and other liabilities, subordinated, contingent or otherwise, as such debts and other liabilities become absolute and matured; (iii)the Loan Parties, collectively, will be able to pay their debts and liabilities, subordinated, contingent or otherwise, of the Loan Parties as such debts and liabilities become absolute and matured, and (iv)the Loan Parties, collectively, will not have unreasonably small capital with which to conduct the business in which they are engaged as such business is now conducted and is proposed to be conducted after the Effective Date. (b)No Loan Party intends to, or will permit any of its Subsidiaries to, and believes that it or any of its Subsidiaries will, incur debts beyond its ability to pay such debts as they mature, taking into account the timing of and amounts of cash to be received by it or any such Subsidiary and the timing of the amounts of cash to be payable on or in respect of its Indebtedness or the Indebtedness of any such Subsidiary. 36 SECTION 3.14Insurance.Schedule3.14 sets forth a description of all insurance maintained by or on behalf of the Loan Parties and the Subsidiaries as of the Effective Date.As of the Effective Date, all premiums in respect of such insurance have been paid.The Borrower believes that the insurance maintained by or on behalf of the Borrower and the Subsidiaries is adequate. SECTION 3.15Capitalization and Subsidiaries.Schedule3.15 sets forth as of the Effective Date (a)a correct and complete list of the name and relationship to the Borrower of each Subsidiary of the Borrower, (b)a true and complete listing of each class of each of the Borrower’s Subsidiary’s authorized Equity Interests, of which all of such issued shares are owned beneficially and of record by the Persons identified on Schedule3.15, and (c)the type of entity of the Borrowerand each of its Subsidiaries.All of the issued and outstanding Equity Interests of any Subsidiary owned by any Loan Party has been (to the extent such concepts are relevant with respect to such ownership interests) duly authorized and issued and is fully paid and non-assessable. SECTION 3.16Security Interest in Collateral.The provisions of this Agreement and the other Loan Documents create legal and valid Liens on all the Collateral in favor of the Lender, and, upon the filing of appropriate UCC-1 financing statements, such Liens constitute perfected and continuing Liens on the Collateral, securing the Secured Obligations, enforceable against the applicable Loan Party and all third parties, and having priority over all other Liens on the Collateral except in the case of (a)Permitted Encumbrances, to the extent any such Permitted Encumbrances would have priority over the Liens in favor of the Lender pursuant to any applicable law and (b)Liens perfected only by possession (including possession of any certificate of title) or control to the extent the Lender has not obtained or does not maintain possession or control of such Collateral. SECTION 3.17Employment Matters.As of the Effective Date, there are no strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending or, to the knowledge of the Borrower, threatened.The hours worked by and payments made to employees of the Loan Parties and the Subsidiaries have not been in violation of the Fair Labor Standards Act or any other applicable Federal, state, local or foreign law dealing with such matters, a violation of which could reasonably be expected to have a Material Adverse Effect.All payments due from any Loan Party or any Subsidiary, or for which any claim may be made against any Loan Party or any Subsidiary, on account of wages and employee health and welfare insurance and other benefits, have been paid or accrued as a liability on the books of the Loan Party or such Subsidiary. SECTION 3.18Common Enterprise.The successful operation and condition of each of the Loan Parties is dependent on the continued successful performance of the functions of the group of the Loan Parties as a whole and the successful operation of each of the Loan Parties is dependent on the successful performance and operation of each other Loan Party.Each Loan Party expects to derive benefit (and its board of directors or other governing body has determined that it may reasonably be expected to derive benefit), directly and indirectly, from (i)successful operations of each of the other Loan Parties and (ii)the credit extended by the Lender to the Borrower hereunder, both in their separate capacities and as members of the group of companies.Each Loan Party has determined that execution, delivery, and performance of this Agreement and any other Loan Documents to be executed by such Loan Party is within its purpose, in furtherance of its direct and/or indirect business interests, will be of direct and indirect benefit to such Loan Party, and is in its best interest. SECTION 3.19Enterprise Loan Transaction.As of the Effective Date, attached as Exhibit E are the complete and effective transaction documents evidencing the financing transaction between the Borrower, the Borrower’s Subsidiaries and Enterprise Bank & Trust. 37 ARTICLE IV Conditions SECTION 4.01Effective Date.The obligations of the Lender to make Loans and to issue Letters of Credit hereunder shall not become effective until the date on which each of the following conditions is satisfied (or waived in accordance with Section8.02): (a)Credit Agreement and Loan Documents.The Lender (or its counsel) shall have received (i)from each party hereto either (A)a counterpart of this Agreement signed on behalf of such party or (B)written evidence satisfactory to the Lender (which may include facsimile or other electronic transmission of a signed signature page of this Agreement) that such party has signed a counterpart of this Agreement and (ii)duly executed copies of the Loan Documents and such other certificates, documents, instruments and agreements as the Lender shall reasonably request in connection with the transactions contemplated by this Agreement and the other Loan Documents, including a written opinion of the Loan Parties’ counsel, addressed to the Lender in substantially the form of ExhibitA. (b)Financial Statements and Projections.The Lender shall have received (i)audited consolidated financial statements of the Borrower for the 2009, 2010 and 2011 fiscal years, (ii)unaudited interim consolidated financial statements of the Borrower for each fiscal quarter ended after the date of the latest applicable financial statements delivered pursuant to clause(i)of this paragraph as to which such financial statements are available, and such financial statements shall not, in the reasonable judgment of the Lender, reflect any material adverse change in the consolidated financial condition of the Borrower and its Subsidiaries, as reflected in the audited, consolidated financial statements for fiscal year 2011 described in clause(i)of this paragraph and (iii)satisfactory projections through 2015. (c)Closing Certificates; Certified Certificate of Incorporation; Good Standing Certificates.The Lender shall have received (i)a certificate of each Loan Party, dated the Effective Date and executed by its Secretary or Assistant Secretary, which shall (A)certify the resolutions of its Board of Directors, members or other body authorizing the execution, delivery and performance of the Loan Documents to which it is a party, (B)identify by name and title and bear the signatures of the Financial Officers and any other officers of such Loan Party authorized to sign the Loan Documents to which it is a party, and (C)contain appropriate attachments, including the certificate or articles of incorporation or organization of each Loan Party certified by the relevant authority of the jurisdiction of organization of such Loan Party and a true and correct copy of its by laws or operating, management or partnership agreement, and (ii)a long form good standing certificate for each Loan Party from its jurisdiction of organization. (d)No Default Certificate.The Lender shall have received a certificate, signed by the chief financial officer of the Borrower, on the initial Borrowing date (i)stating that, to the best of his knowledge, no Default has occurred and is continuing and (ii)stating that, to the best of his knowledge, the representations and warranties contained in ArticleIII are true and correct in all material respects as of such date. (e)Fees.The Lender shall have received all fees required to be paid, and all expenses for which invoices have been presented (including the reasonable fees and expenses of legal counsel), on or before the Effective Date.All such amounts will be paid with proceeds of Loans made on the Effective Date and will be reflected in the funding instructions given by the Borrower to the Lender on or before the Effective Date. (f)Lien Searches.The Lender shall have received the results of a recent Lien search in each of the jurisdictions where assets of the Loan Parties are located, and such search shall reveal no Liens on any of the assets of the Loan Parties except for Liens permitted by Section6.02 or discharged on or prior to the Effective Date pursuant to a pay-off letter or other documentation satisfactory to the Lender. 38 (g)Pay-Off Letter.The Lender shall have received satisfactory pay-off letters for all existing Indebtedness, if any, to be repaid from the proceeds the initial Borrowing, confirming that all Liens upon any of the property of the Loan Parties constituting Collateral will be terminated concurrently with such payment and all letters of credit issued or guaranteed as part of such Indebtedness shall have been cash collateralized or supported by a Letter of Credit. (h)Funding Account.The Lender shall have received a notice setting forth the deposit account of the Borrower (the “Funding Account”) to which the Lender is authorized by the Borrower to transfer the proceeds of any Borrowings requested or authorized pursuant to this Agreement. (i)Borrowing Base Certificate.The Lender shall have received a Borrowing Base Certificate which evaluates the Borrowing Base as of March 31, 2012. (j)Pledged Stock; Stock Powers; Pledged Notes.The Lender shall have received (i)the certificates representing the shares of Capital Stock pledged pursuant to the Security Agreement, together with an undated stock power for each such certificate executed in blank by a duly authorized officer of the pledgor thereof and (ii)each promissory note (if any) pledged to the Lender pursuant to the Security Agreement endorsed (without recourse) in blank (or accompanied by an executed transfer form in blank) by the pledgor thereof. (k)Filings, Registrations and Recordings.Each document (including any Uniform Commercial Code financing statement) required by the Collateral Documents or under law or reasonably requested by the Lender to be filed, registered or recorded in order to create in favor of the Lender, a perfected Lien on the Collateral described therein, prior and superior in right to any other Person (other than with respect to Liens expressly permitted by Section6.02), shall be in proper form for filing, registration or recordation. (l)Insurance.The Lender shall have received evidence of insurance coverage in form, scope, and substance reasonably satisfactory to the Lender and otherwise in compliance with the terms of Section5.09 and Section4.12 of the Security Agreement. (m)Letter of Credit Application.The Lender shall have received a properly completed letter of credit application (whether standalone or pursuant to a master agreement, as applicable) if the issuance of a Letter of Credit will be required on the Effective Date. (n)Corporate Structure.The corporate structure, capital structure and other material debt instruments, material accounts and governing documents of the Borrower and its Affiliates shall be acceptable to the Lender in its sole discretion. (o)Other Documents.The Lender shall have received such other documents as the Lender or its counsel may have reasonably requested. The Lender shall notify the Borrower of the Effective Date, and such notice shall be conclusive and binding.Notwithstanding the foregoing, the obligations of the Lender to make Loans and to issue Letters of Credit hereunder shall not become effective unless each of the foregoing conditions is satisfied (or waived pursuant to Section9.02) at or prior to 2:00p.m., Chicago time, on April 27, 2012 (and, in the event such conditions are not so satisfied or waived, the Commitment shall terminate at such time). 39 SECTION 4.02Each Credit Event.The obligation of the Lender to make a Loan on the occasion of any Borrowing, and to issue, amend, renew or extend any Letter of Credit, is subject to the satisfaction of the following conditions: (a)The representations and warranties of the Borrower set forth in this Agreement shall be true and correct in all material respects with the same effect as though made on and as of the date of such Borrowing or the date of issuance, amendment, renewal or extension of such Letter of Credit, as applicable (it being understood and agreed that any representation or warranty which by its terms is made as of a specified date shall be required to be true and correct in all material respects only as of such specified date, and that any representation or warranty which is subject to any materiality qualifier shall be required to be true and correct in all respects). (b)At the time of and immediately after giving effect to such Borrowing or the issuance, amendment, renewal or extension of such Letter of Credit, as applicable, no Default shall have occurred and be continuing. (c)After giving effect to any Borrowing or the issuance, amendment, renewal or extension of any Letter of Credit, Availability is not less than zero. Each Borrowing and each issuance, amendment, renewal or extension of a Letter of Credit shall be deemed to constitute a representation and warranty by the Borrower on the date thereof as to the matters specified in paragraphs(a), (b)and (c)of this Section. ARTICLE V Affirmative Covenants Until the Commitment has expired or terminated and the principal of and interest on each Loan and all fees payable hereunder have been paid in full and all Letters of Credit shall have expired or terminated and all LC Disbursements have been reimbursed, each Loan Party executing this Agreement covenants and agrees, jointly and severally with all of the other Loan Parties party to this Agreement, with the Lender that: SECTION 5.01Financial Statements; Borrowing Base and Other Information.The Borrower will furnish to the Lender: (a)within 95days after the end of each fiscal year of the Borrower, (i) its audited consolidated balance sheet and related consolidated statements of operations, stockholders’ equity and cash flows as of the end of and for such year, setting forth in each case in comparative form the figures for the previous fiscal year, all reported on by independent public accountants of recognized national standing (without a “going concern” or like qualification or exception and without any qualification or exception as to the scope of such audit) to the effect that such consolidated financial statements present fairly in all material respects the financial condition and results of operations of the Borrower and its consolidated Subsidiaries on a consolidated basis in accordance with GAAP consistently applied, accompanied by any management letter prepared by said accountants and (ii) its unaudited consolidating balance sheets and related statements of operations, stockholders’ equity and cash flows as of the end of and for such year, setting forth in each case in comparative form the figures for the previous fiscal year, all certified by one of the Financial Officers of the Borrower as presenting fairly in all material respects the financial condition and results of operations of the Borrower and its consolidated Subsidiaries on a consolidated basis in accordance with GAAP consistently applied, subject to the absence of footnotes; 40 (b)within 50days after the end of each of the first three fiscal quarters of each fiscal year of the Borrower, its consolidated and consolidating balance sheet and related statements of operations, stockholders’ equity and cash flows as of the end of and for such fiscal quarter and the then elapsed portion of the fiscal year, setting forth in each case in comparative form the figures for the corresponding period or periods of (or, in the case of the balance sheet, as of the end of) the previous fiscal year, all certified by one of its Financial Officers as presenting fairly in all material respects the financial condition and results of operations of the Borrower and its consolidated Subsidiaries on a consolidated basis in accordance with GAAP consistently applied, subject to normal year-end audit adjustments and the absence of footnotes; (c)concurrently with any delivery of financial statements under clause(a) or (b)above, a certificate of a Financial Officer of the Borrower in substantially the form of ExhibitC(i)certifying, in the case of the financial statements delivered under clause(b), as presenting fairly in all material respects the financial condition and results of operations of the Borrower and its consolidated Subsidiaries on a consolidated basis in accordance with GAAP consistently applied, subject to normal year-end audit adjustments and the absence of footnotes, (ii)certifying as to whether, to his knowledge, a Default has occurred and is continuing and, if a Default has occurred and is continuing, specifying the details thereof and any action taken or proposed to be taken with respect thereto, (iii)setting forth reasonably detailed calculations demonstrating compliance with Sections6.13 and (iv)stating whether any change in GAAP or in the application thereof has occurred since the date of the audited financial statements referred to in Section3.04 and, if any such change has occurred, specifying the effect of such change on the financial statements accompanying such certificate; (d)[Intentionally omitted]; (e)as soon as available, but in any event within 60 days after the beginning of each fiscal year of the Borrower, a copy of the plan and forecast (including a projected consolidated and consolidating balance sheet, income statement and funds flow statement) of the Borrower for such fiscal year (the “Projections”) in form reasonably satisfactory to the Lender; (f)as soon as available but in any event within 20 days of the end of each calendar month, as of the last day of the month then ended, a Borrowing Base Certificate and supporting information in connection therewith, together with any additional reports with respect to the Borrowing Base as the Lender may reasonably request; (g)at such times as may be requested by the Lender (but in no event more than four times in any calendar year for each of the following unless an Event of Default has occurred and is continuing): (i)a detailed aging of the Borrower's Accounts including all invoices aged by invoice date and due date (with an explanation of the terms offered), prepared in a manner reasonably acceptable to the Lender, together with a summary specifying the name, address, and balance due for each Account Debtor; (ii)a schedule detailing the Borrower's Inventory, in form reasonably satisfactory to the Lender, (1) by location (showing Inventory in transit, any Inventory located with a third party under any consignment, bailee arrangement, or warehouse agreement), by class (raw material, work-in-process and finished goods), by product type, and by volume on hand, which Inventory shall be valued at the lower of cost (determined on a first-in, first-out basis) or market, and (2) including a report of any variances or other results of Inventory counts performed by the Borrower since the last Inventory schedule (including information regarding sales or other reductions, additions, returns, credits issued by Borrower and complaints and claims made against the Borrower); 41 (iii)a worksheet of calculations prepared by the Borrower to determine Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts and Inventory excluded from Eligible Accounts and Eligible Inventory and the reason for such exclusion; (iv)a reconciliation of the Borrower's Accounts and Inventory between (A) the amounts shown in the Borrower's general ledger and financial statements and the reports delivered pursuant to clauses (i) and (ii) above, and (B) the amounts and dates shown in the reports delivered pursuant to clauses (i) and (ii) above and the Borrowing Base Certificate delivered pursuant to clause (f) above as of such date; and (v)a reconciliation of the loan balance per the Borrower’s general ledger to the loan balance under this Agreement; (h)promptly after the same become publicly available, copies of all periodic and other reports, proxy statements and other materials filed by the Borrower or any Subsidiary with the Securities and Exchange Commission, or any Governmental Authority succeeding to any or all of the functions of said Commission, or with any national securities exchange, or distributed by the Borrower to its shareholders generally, as the case may be; and (i)promptly following any request therefor, such other information regarding the operations, business affairs and financial condition of the Borrower or any Subsidiary, or compliance with the terms of this Agreement, as the Lender may reasonably request. SECTION 5.02Notices of Material Events.The Borrower will furnish to the Lender written notice of the following within five (5) Business Days after any Financial Officer has actual knowledge thereof: (a)the occurrence of any Default; (b)the formation, acquisition or disposition of a Subsidiary.In the case of the formation or acquisition of a Subsidiary, the Borrower shall furnish the name, type of entity, authorized Equity Interests and relation to the Borrower of each such Subsidiary; (c)receipt of any notice of any governmental investigation or any litigation commenced or threatened against any Loan Party that (i)seeks damages in excess of $2,000,000, (ii)seeks injunctive relief, (iii)is asserted or instituted against any Plan, its fiduciaries or its assets, (iv)alleges criminal misconduct by any Loan Party, (v)alleges the violation of any law regarding, or seeks remedies in connection with, any Environmental Laws; (vi)contests any tax, fee, assessment, or other governmental charge in excess of $2,000,000, or (vii)involves any product recall; (d)any Lien (other than Permitted Encumbrances, Liens permitted under Sections 6.02(c), (h), (i) and (j), and Liens granted under Sections 6.02(d), (e), (g)by an Excluded Subsidiary) or claim made or asserted against any of the Collateral; (e)any loss, damage, or destruction to the Collateral in the amount of $2,000,000 or more, whether or not covered by insurance; (f)the occurrence of any ERISA Event that, alone or together with any other ERISA Events that have occurred, could reasonably be expected to result in liability of the Borrower and its Subsidiaries in an aggregate amount exceeding $2,000,000; and 42 (g)any other development that results in, or could reasonably be expected to result in, a Material Adverse Effect. Each notice delivered under this Section shall be accompanied by a statement of a Financial Officer or other executive officer of the Borrower setting forth the details of the event or development requiring such notice and any action taken or proposed to be taken with respect thereto. SECTION 5.03Existence; Conduct of Business.Each Loan Party will, and will cause each Subsidiary to, (a)do or cause to be done all things necessary to preserve, renew and keep in full force and effect its legal existence and the rights, qualifications, licenses, permits, franchises, governmental authorizations, intellectual property rights, licenses and permits material to the conduct of its business, and maintain all requisite authority to conduct its business in each jurisdiction in which its business is conducted; except, in each case (other than maintaining legal existence), where the failure to do so could not reasonably be expected to have a Material Adverse Effect; provided that the foregoing shall not prohibit any merger, consolidation, liquidation or dissolution permitted under Section6.03 and (b)carry on and conduct its business in substantially the same manner and in substantially the same fields of enterprise as it is presently conducted and businesses incidental or related thereto. SECTION 5.04Payment of Obligations.Each Loan Party will, and will cause each Subsidiary to, pay or discharge all Material Indebtedness and all other material liabilities and obligations, including Taxes, before the same shall become delinquent or in default, except where (a)the validity or amount thereof is being contested in good faith by appropriate proceedings, (b)such Loan Party or such Subsidiary has set aside on its books adequate reserves with respect thereto in accordance with GAAP and (c)none of the Collateral becomes subject to forfeiture or loss as a result of the contest; provided, however, each Loan Party will, and will cause each Subsidiary to, remit withholding taxes and other payroll taxes to appropriate Governmental Authorities as and when claimed to be due, notwithstanding the foregoing exceptions. SECTION 5.05Maintenance of Properties.Each Loan Party will, and will cause each Subsidiary to, keep and maintain all property material to the conduct of its business in good working order and condition, ordinary wear and tear and casualties, condemnations and other involuntary dispositions excepted. SECTION 5.06Books and Records; Inspection Rights.Each Loan Party will, and will cause each Subsidiary to, (i)keep proper books of record and account sufficient to permit the preparation of financial statements in accordance with GAAP and (ii)permit any representatives designated by the Lender (including employees of the Lender, or any consultants, accountants, lawyers and appraisers retained by the Lender, upon reasonable prior notice, to visit and inspect its properties, to conduct at the Loan Party’s premises, field examinations of the Loan Party’s assets, liabilities, books and records, including examining and making extracts from its books and records, environmental assessment reports and Phase I or Phase II studies, and to discuss its affairs, finances and condition with its officers and independent accountants, all at such reasonable times and as often as reasonably requested; provided, however, that the Borrower shall not be required to reimburse the Lender for more than $10,000 per year with respect to all costs and expenses in respect of all such visits and inspections; provided, further, that such $10,000 limitation shall not apply during the continuance of an Event of Default.The Loan Parties acknowledge that the Lender, after exercising its rights of inspection, may prepare certain reports pertaining to the Loan Parties’ assets for internal use by the Lender. SECTION 5.07Compliance with Laws.Each Loan Party will, and will cause each Subsidiary to, comply with all Requirements of Law applicable to it or its property, except where the failure to do so, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Effect. 43 SECTION 5.08Use of Proceeds and Letters of Credit.The proceeds of the Loans will be used only for working capital and general corporate purposes, and to repay Indebtedness outstanding on the Effective Date.No part of the proceeds of any Loan and no Letter of Credit will be used, whether directly or indirectly, for any purpose that entails a violation of any of the Regulations of the Board, including Regulations T, U and X. SECTION 5.09Insurance.Each Loan Party will, and will cause each Subsidiary to, maintain with financially sound and reputable carriers having a financial strength rating of at least A- by A.M.Best Company (a)insurance in such amounts (with no greater risk retention) and against such risks (including (i)loss or damage by fire and loss in transit; (ii)theft, burglary, pilferage, larceny, embezzlement, and other criminal activities; (iii)business interruption; (iv)general liability and (v)and such other hazards, as is customarily maintained by companies of established repute engaged in the same or similar businesses operating in the same or similar locations and (b)all insurance required pursuant to the Collateral Documents.The Borrower will furnish to the Lender, information in reasonable detail as to the insurance so maintained. SECTION 5.10Casualty and Condemnation.The Borrower will (a)furnish to the Lender prompt written notice of any casualty or other insured damage to any material portion of the Collateral or the commencement of any action or proceeding for the taking of any material portion of the Collateral or interest therein under power of eminent domain or by condemnation or similar proceeding and (b)ensure that the Net Proceeds of any such event (whether in the form of insurance proceeds, condemnation awards or otherwise) are collected and applied in accordance with the applicable provisions of this Agreement and the Collateral Documents. SECTION 5.11Appraisals.At any time that the Lender reasonably requests (but not more often that twice during any twelve (12) consecutive month period unless an Event of Default has occurred and is continuing), the Borrower will, and will cause each Subsidiary (other than any Excluded Subsidiary) to, provide the Lender with appraisals or updates thereof of their Inventory from an appraiser selected and engaged by the Lender, and prepared on a basis reasonably satisfactory to the Lender, such appraisals and updates to include, without limitation, information required by applicable law and regulations. SECTION 5.12Depository Banks.The Borrower and each Subsidiary (other than any Excluded Subsidiary) will, from and after August 31, 2012, maintain the Lender as its principal depository bank, including for the maintenance of operating, administrative, cash management, collection activity, and other deposit accounts for the conduct of its business (other than one or more deposit accounts at Enterprise Bank & Trust containing no more than $500,000 in the aggregate). SECTION 5.13Additional Collateral; Further Assurances.(a) Subject to applicable law, the Borrower and each Domestic Subsidiary shall, unless the Lender otherwise consents, cause each of its Domestic Subsidiaries formed or acquired after the date of this Agreement in accordance with the terms of this Agreement to execute a Joinder Agreement.Upon execution and delivery thereof, each such Person (i)shall automatically become a Loan Guarantor hereunder and thereupon shall have all of the rights, benefits, duties, and obligations in such capacity under the Loan Documents and (ii)will grant Liens to the Lender, in any property of such Loan Party which constitutes Collateral. (b)The Borrower and each Domestic Subsidiary will cause 100% of the issued and outstanding Equity Interests of each Domestic Subsidiary directly owned by such Loan Party to be subject at all times to a first priority, perfected Lien in favor of the Lender pursuant to the terms and conditions of the Loan Documents or other security documents as the Lender shall reasonably request. 44 (c)Without limiting the foregoing, the Borrower and each Domestic Subsidiary will, and will cause each Domestic Subsidiary to, execute and deliver, or cause to be executed and delivered, to the Lender such documents, agreements and instruments, and will take or cause to be taken such further actions (including the filing and recording of financing statements, and other documents and such other actions or deliveries of the type required by Section4.01, as applicable), which may be required by law or which the Lender may, from time to time, reasonably request to carry out the terms and conditions of this Agreement and the other Loan Documents and to ensure perfection and priority of the Liens created or intended to be created by the Collateral Documents, all at the expense of the Loan Parties. (d)If any material assets (excluding Excluded Property) are acquired by the Borrower or any Domestic Subsidiary after the Effective Date (other than assets constituting Collateral under the Security Agreement or any other Collateral Document that become subject to the Lien in favor of the Lender upon acquisition thereof), the Borrower will (i)notify the Lender, and, if requested by the Lender, cause such assets to be subjected to a Lien securing the Secured Obligations of or guaranteed by the applicable Loan Party and (ii)take, and cause each Domestic Subsidiary to take, such actions as shall be necessary or reasonably requested by the Lender to grant and perfect such Liens, including actions described in paragraph(c) of this Section, all at the expense of the Loan Parties. ARTICLE VI Negative Covenants Until the Commitment has expired or terminated and the principal of and interest on each Loan and all fees, expenses and other amounts payable under any Loan Document have been paid in full and all Letters of Credit have expired or terminated and all LC Disbursements shall have been reimbursed, each Loan Party executing this Agreement covenants and agrees, jointly and severally with all of the other Loan Parties executing this Agreement, with the Lender that: SECTION 6.01Indebtedness.No Loan Party will, nor will it permit any Subsidiary to, create, incur or suffer to exist any Indebtedness, except: (a)the Secured Obligations (including any Guarantees thereof); (b)Indebtedness existing on the date hereof and set forth in Schedule6.01 and extensions, renewals and replacements of any such Indebtedness in accordance with clause(f) hereof; (c)Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the Borrower or any otherSubsidiary, provided that (i)Indebtedness of any Excluded Subsidiary to the Borrower or any Domestic Subsidiary shall be subject to Section6.04 and (ii)Indebtedness of the Borrower or any Domestic Subsidiary to any Excluded Subsidiaryshall be subordinated to the Secured Obligations of the Borrower or the applicable Domestic Subsidiary, as the case may be, on terms reasonably satisfactory to the Lender; (d)Guarantees by the Borrower of Indebtedness of any Subsidiary and by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided that (i)the Indebtedness so Guaranteed is permitted by this Section6.01, (ii)Guarantees by the Borrower or any Domestic Subsidiary of Indebtedness of any Excluded Subsidiary shall be subject to Section6.04 and (iii)Guarantees permitted under this clause(d) shall be subordinated to the Secured Obligations of the Borrower or the applicable Domestic Subsidiary on the same terms (if any) as the Indebtedness so Guaranteed is subordinated to the Secured Obligations; 45 (e)in addition to any of the following types of Indebtedness constituting part Permitted Real Estate Debt and/or Permitted Foreign Debt permitted by clauses (j) and (k) below, Indebtedness of the Borrower or any Subsidiary incurred to finance the acquisition, construction or improvement of any fixed or capital assets (whether or not constituting purchase money Indebtedness), including Capital Lease Obligations and any Indebtedness assumed in connection with the acquisition of any such assets (or the Person owning such assets) or secured by a Lien on any such assets prior to the acquisition thereof, and extensions, renewals and replacements of any such Indebtedness in accordance with clause(f) hereof; provided that (i)such Indebtedness is incurred prior to or within 90days after such acquisition or the completion of such construction or improvement and (ii)the aggregate principal amount of Indebtedness permitted by this clause(e) shall not exceed the U.S. Dollar equivalent of $10,000,000 at any time outstanding; (f)Indebtedness which represents an extension, refinancing, or renewal (such Indebtedness being referred to herein as the “Refinancing Indebtedness”) of any of the Indebtedness described in clauses(b), (e)and (i) hereof (such Indebtedness being so extended, refinanced or renewed being referred to herein as the “Refinanced Indebtedness”); provided that, (i)such Refinancing Indebtedness does not increase the principal amount of the Refinanced Indebtedness, (ii)any Liens securing such Refinanced Indebtedness are not extended to any additional property of any Loan Party, (iii)no Loan Party that is not originally obligated with respect to repayment of such Refinanced Indebtedness is required to become obligated with respect to such Refinancing Indebtedness, (iv)in the case of Refinancing Indebtedness owed by the Borrower or a Domestic Subsidiary, such Refinancing Indebtedness does not result in a shortening of the average weighted maturity of such Refinanced Indebtedness, (v)in the case of Refinancing Indebtedness owed by the Borrower or a Domestic Subsidiary, the terms of such Refinancing Indebtedness, taken as a whole, are not less favorable to the obligor thereunder than the original terms of such Refinanced Indebtedness and, taken as a whole, are not more restrictive than the terms and conditions hereof, and (iv)if such Refinanced Indebtedness was subordinated in right of payment to the Secured Obligations, then the terms and conditions of such Refinancing Indebtedness must include subordination terms and conditions that are at least as favorable to the Lender as those that were applicable to such Refinanced Indebtedness; and provided further that a change in interest rate in itself is not in contravention of subclause (v) of this clause (f); (g)Indebtedness owed to any Person providing workers’ compensation, health, disability or other employee benefits or property, casualty or liability insurance, pursuant to reimbursement or indemnification obligations to such Person, in each case incurred in the ordinary course of business; (h)Indebtedness of the Borrower or any Subsidiary in respect of performance bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each case provided in the ordinary course of business; (i)Indebtedness of any Person that becomes a Subsidiary after the date hereof or attached to any assets that are acquired by the Company or any Subsidiary after the date hereof; provided that (i)such Indebtedness exists at the time such Person becomes a Subsidiary or such assets are acquiredand is not created in contemplation of or in connection with such Person becoming a Subsidiary or such acquisition and (ii)the aggregate principal amount of Indebtedness permitted by this clause(i)shall not exceed the U.S. Dollar equivalent of $5,000,000 at any time outstanding; (j)Permitted Real Estate Debt; provided, that the aggregate principal amount thereof shall at no time exceed $10,000,000; provided, that any interest rate swap entered into in respect thereof shall also be permitted under this clause (j); (k)Permitted Foreign Debt; and 46 (l)Swap Obligations (contingent or otherwise) of a Loan Party existing or arising under any Swap Agreement not prohibited by Section 6.07; and (m)other unsecured Indebtedness in an aggregate principal amount not exceeding $2,000,000 at any time outstanding. SECTION 6.02Liens.No Loan Party will, nor will it permit any Subsidiary to, create, incur, assume or permit to exist any Lien on any property or asset now owned or hereafter acquired by it, or assign or sell any income or revenues (including accounts receivable) or rights in respect of any thereof, except: (a)Liens created pursuant to any Loan Document; (b)Permitted Encumbrances; (c)any Lien on any property or asset of the Borrower or any Subsidiary (including the proceeds thereof) existing on the date hereof and set forth in Schedule6.02; provided that (i)such Lien shall not apply to any other property or asset of the Borrower or Subsidiary and (ii)such Lien shall secure only those obligations which it secures on the date hereof and extensions, renewals and replacements thereof that do not increase the outstanding principal amount thereof; (d)Liens on fixed or capital assets (including the proceeds thereof) acquired, constructed or improved by the Borrower or any Subsidiary; provided that (i)such security interests secure Indebtedness permitted by clause(e) of Section6.01 and extensions, renewals and replacements thereof that do not increase the outstanding principal amount thereof, (ii)such security interests and the Indebtedness secured thereby are incurred prior to or within 90days after such acquisition or the completion of such construction or improvement, and (iii)such security interests shall not apply to any other property or assets of the Borrower or such Subsidiary; (e)any Lien existing on any property or asset (other than accounts and inventory of the Borrower or a Domestic Subsidiary) prior to the acquisition thereof by the Borrower or any Subsidiary or existing on any property or asset (other than accounts and inventory of the Borrower or a Domestic Subsidiary) of any Person that becomes a Loan Party after the date hereof prior to the time such Person becomes a Loan Party; provided that (i)such Lien is not created in contemplation of or in connection with such acquisition or such Person becoming a Loan Party, as the case may be, (ii)such Lien shall not apply to any other property or assets of the Loan Party and (iii)such Lien shall secure only those obligations which it secures on the date of such acquisition or the date such Person becomes a Loan Party, as the case may be and extensions, renewals and replacements thereof that do not increase the outstanding principal amount thereof; (f)Liens of a collecting bank arising in the ordinary course of business under Section4 208 of the Uniform Commercial Code in effect in the relevant jurisdiction covering only the items being collected upon; (g)Liens arising out of sale and leaseback transactions permitted by Section6.06; (h)Liens granted by an Excluded Subsidiary in favor of the Borrower or a Domestic Subsidiary in respect of Indebtedness owed by such Excluded Subsidiary; (i)Liens upon real property and fixtures (including the proceeds thereof) and assignments of leases and rents securing Permitted Real Estate Debt; and 47 (j)Liens securing Permitted Foreign Debt; provided, that only the assets and Equity Interests of Excluded Subsidiaries may be subject to such Liens. Notwithstanding the foregoing, none of the Liens permitted pursuant to this Section6.02 may at any time attach to the Borrower’s or any Domestic Subsidiary’s (1)Accounts, other than those permitted under clause(a) of the definition of Permitted Encumbrance and clause(a) above and (2)Inventory, other than those permitted under clauses(a) and (b)of the definition of Permitted Encumbrance and clause(a) above. Notwithstanding the foregoing or anything to the contrary set forth herein, neither the Borrower nor any Subsidiary thereof shall grant a Lien upon any Equity Interest of any Excluded Subsidiary thereof or shall otherwise permit or authorize any such Equity Interest to become subject to any Lien or other encumbrance, other than those permitted under clauses(a) and (e)of the definition of Permitted Encumbrance. SECTION 6.03Fundamental Changes.(a) No Loan Party will, nor will it permit any Subsidiary to, merge into or consolidate with any other Person, or permit any other Person to merge into or consolidate with it, or liquidate or dissolve, except that, if at the time thereof and immediately after giving effect thereto no Event of Default shall have occurred and be continuing (i)any Subsidiary of the Borrower may merge into the Borrower in a transaction in which the Borrower is the surviving corporation, (ii)any Loan Party (other than the Borrower) may merge into any other Loan Party in a transaction in which the surviving entity is a Loan Party and (iii)anySubsidiary may liquidate or dissolve if the Borrower determines in good faith that such liquidation or dissolution is in the best interests of the Borrower and is not materially disadvantageous to the Lender and, in the case of the liquidation or dissolution of a Domestic Subsidiary, the assets of such Domestic Subsidiary are transferred to the Borrower or a Domestic Subsidiary at the time of liquidation or dissolution; provided that any such merger involving a Person that is not a wholly owned Subsidiary immediately prior to such merger shall not be permitted unless also permitted by Section6.04. (b)No Loan Party will, nor will it permit any Subsidiary to, engage in any business other than businesses of the type conducted by the Borrower and its Subsidiaries on the date hereof and businesses reasonably related thereto. SECTION 6.04Investments, Loans, Advances, Guarantees and Acquisitions.No Loan Party will, nor will it permit any Subsidiary to, purchase, hold or acquire (including pursuant to any merger with any Excluded Subsidiary) any evidences of indebtedness or Equity Interest of, make or permit to exist any loans or advances to, Guarantee any obligations of, or make or permit to exist any investment or any other interest in, any other Person, or purchase or otherwise acquire (in one transaction or a series of transactions) any assets of any other Person constituting a business unit (whether through purchase of assets, merger or otherwise), except: (a)Permitted Investments, subject (in the case of Permitted Investments owned by the Borrower or a Domestic Subsidiary) to control agreements in favor of the Lender or otherwise subject to a perfected security interest in favor of the Lender; (b)investments in existence on the date hereof and described in Schedule6.04 (which shall include existing investments in Excluded Subsidiaries); 48 (c)investments by the Borrower and its Subsidiaries in Equity Interests in their respective Subsidiaries, provided that (A)any such Equity Interests issued by a Domestic Subsidiary shall be pledged pursuant to the Security Agreement and (B)the aggregate amount of investments by the Borrower and its Domestic Subsidiaries in Equity Interests of or in Excluded Subsidiaries (together with outstanding intercompany loans permitted under clause(B) to the proviso to Section6.04(d) and outstanding Guarantees permitted under the proviso to Section6.04(e)) shall not, exclusive of any investments as of the Effective Date in Equity Interests of any Excluded Subsidiary, exceed $50,000,000 at any time outstanding (in each case taken at the original cost thereof, without allowance for any subsequent write-offs thereof, appreciation or depreciation thereon or earning or losses thereon, but less any amount repaid or recovered on account of capital or principal); (d)loans or advances made by the Borrower to any Subsidiary or made by any Subsidiary to the Borrower or any other Subsidiary, provided that (A)any such loans and advances made by the Borrower or a Domestic Subsidiary to an Excluded Subsidiary shall, to the extent evidenced by a promissory note, bepledged pursuant to the Security Agreement and (B)the amount of such loans and advances made by the Borrower or a Domestic Subsidiary to Excluded Subsidiaries (together with outstanding investments permitted under clause(B) to the proviso to Section6.04(c) and outstanding Guarantees permitted under the proviso to Section6.04(e)) shall not, exclusive of any loans or advances to any Excluded Subsidiary as of the Effective Date, exceed $50,000,000 at any time outstanding (in each case taken at the original cost thereof, without allowance for any subsequent write-offs thereof, appreciation or depreciation thereon or earnings or losses thereon, but less any amount repaid or recovered on account of capital or principal); (e)Guarantees not prohibited by Section6.01, provided that the aggregate principal amount of Indebtedness (other than Permitted Foreign Debt) of Excluded Subsidiaries that is Guaranteed by the Borrower or any Domestic Subsidiary (together with outstanding investments permitted under clause(B) to the proviso to Section6.04(c) and outstanding intercompany loans permitted under clause(B) to the proviso to Section6.04(d)) shall not, exclusive of any Guarantees in existence as of the as of the Effective Date, exceed $50,000,000 at any time outstanding (in each case taken at the original cost thereof, without allowance for any subsequent write-offs thereof, appreciation or depreciation thereon or earnings or losses thereon, but less any amount repaid or recovered on account of capital or principal); (f)loans or advances made by a Loan Party to its employees in the ordinary course of business consistent with past practices for business expenses, travel and entertainment expenses, relocation costs and similar purposes up to a maximum of $100,000 in the aggregate at any one time outstanding; (g)investments consisting of extensions of credit in the nature of accounts receivable or notes receivable arising from the grant of trade credit in the ordinary course of business and, subject to Sections4.2(a) and 4.4 of the Security Agreement, notes payable, or stock or other securities issued by account debtors to a Loan Party pursuant to negotiated agreements with respect to settlement of such account debtor’s accounts receivable in the ordinary course of business, consistent with past practices; (h)investments in the form of Swap Agreements permitted by Section6.07; (i)investments of any Person existing at the time such Person becomes a Subsidiary of the Borrower or consolidates or merges with the Borrower or any of the Subsidiaries (including in connection with a Permitted Acquisition) so long as such investments were not made in contemplation of such Person becoming a Subsidiary or of such merger; (j)investments received in connection with the dispositions of assets permitted by Section6.05; (k)investments constituting deposits described in clauses(c) and (d)of the definition of the term “Permitted Encumbrances”; 49 (l)Permitted Acquisitions; and (m)other investments, loans and/or advances made after the Effective Date not otherwise permitted by this Section 6.04 in an aggregate amount not to exceed $2,000,000 at any one time outstanding (taken at the original cost thereof, without allowance for any subsequent write-offs thereof, appreciation or depreciation thereon or earnings or losses thereon, but less any amount repaid or recovered on account of capital or principal). SECTION 6.05Asset Sales.No Loan Party will, nor will it permit any Subsidiary to, sell, transfer, lease or otherwise dispose of any asset, including any Equity Interest owned by it, nor will the Borrower permit any Subsidiary to issue any additional Equity Interest in such Subsidiary (other than to the Borrower or another Subsidiary in compliance with Section6.04), except: (a)sales, transfers and dispositions of (i)inventory in the ordinary course of business and (ii)used, obsolete, worn out or surplus equipment or property in the ordinary course of business; (b)sales, transfers and dispositions of assets to the Borrower or any Subsidiary, provided that any such sales, transfers or dispositions involving an Excluded Subsidiary shall be made in compliance with Section6.09; (c)sales, transfers and dispositions of accounts receivable in connection with the compromise, settlement or collection thereof; (d)sales, transfers and dispositions of Permitted Investments and other investments permitted by clauses(i), (j)and (k)of Section6.04; (e)sale and leaseback transactions permitted by Section6.06; (f)dispositions resulting from any casualty or other damage to, or any taking under power of eminent domain or by condemnation or similar proceeding of, any property or asset of the Borrower or any Subsidiary; (g)the licensing of intellectual property rights to third parties on customary terms as determined by the licensor’s board of directors in good faith; and (h)sales, transfers and other dispositions of assets (other than Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary are sold) that are not permitted by any other paragraph of this Section, provided that the aggregate fair market value of all assets sold, transferred or otherwise disposed of in reliance upon this paragraph(g) shall not exceed $5,000,000 during any fiscal year of the Borrower; provided that all sales, transfers, leases and other dispositions permitted hereby (other than those permitted by paragraphs(b) (f)and (g) above) shall be made for fair value and for at least 75% cash consideration. Notwithstanding the foregoing or anything to the contrary set forth herein, neither the Borrower nor any Subsidiary shall sell, transfer or assign any Equity Interest in any Excluded Subsidiary without the Lender’s prior written consent. 50 SECTION 6.06Sale and Leaseback Transactions.No Loan Party will, nor will it permit any Subsidiary to, enter into any arrangement, directly or indirectly, whereby it shall sell or transfer any property, real or personal, used or useful in its business, whether now owned or hereafter acquired, and thereafter rent or lease such property or, in the case of real property only,other property that it intends to use for substantially the same purpose or purposes as the property sold or transferred, except for any such sale of any fixed or capital assets by the Borrower or any Subsidiary that is made for cash consideration in an amount not less than the fair value of such fixed or capital asset and is consummated within 90days after the Borrower or such Subsidiary acquires or completes the construction of such fixed or capital asset. SECTION 6.07Swap Agreements.No Loan Party will, nor will it permit anySubsidiary to, enter into any Swap Agreement, except (a)Swap Agreements entered into to hedge or mitigate risks to which the Borrower or any Subsidiary has actual exposure (other than those in respect of Equity Interests of the Borrower or any of its Subsidiaries), and (b)Swap Agreements entered into in order to effectively cap, collar or exchange interest rates (from fixed to floating rates, from one floating rate to another floating rate or otherwise) with respect to any interest-bearing liability or investment of the Borrower or any Subsidiary. SECTION 6.08Restricted Payments; Subordinated Indebtedness.No Loan Party will, nor will it permit any Subsidiary to, declare or make, or agree to pay or make, directly or indirectly, any Restricted Payment, or incur any obligation (contingent or otherwise) to do so, except (i) the Borrower may declare and pay dividends with respect to its common stock payable solely in additional shares of its common stock, and, with respect to its preferred stock, payable solely in additional shares of such preferred stock or in shares of its common stock, (ii)Subsidiaries may declare and pay dividends ratably with respect to their Equity Interests, (iii)the Borrower may make non-cash Restricted Payments pursuant to and in accordance with stock option plans or other benefit plans for management or employees of the Borrower and its Subsidiaries, and (iv) the Borrower may make cash Restricted Payments not to exceed $2,000,000 in the aggregate pursuant to and in accordance with stock option plans or other benefit plans for management or employees of the Borrower and its Subsidiaries.No Loan Party shall make any payment in respect of Subordinated Indebtedness in contravention of the subordination terms therefor that have been approved by the Lender. SECTION 6.09Transactions with Affiliates.No Loan Party will, nor will it permit any Subsidiary to, sell, lease or otherwise transfer any material property or assets to, or purchase, lease or otherwise acquire any material property or assets from, or otherwise engage in any other material transactions with, any of its Affiliates, except (a)transactions that are at prices and on terms and conditions not less favorable to such Loan Party or such Subsidiary than could be obtained on an arm’s-length basis from unrelated third parties, (b)transactions between or among the Borrower and any Domestic Subsidiary not involving any other Affiliate and transactions between or among Excluded Subsidiaries, (c)any investment permitted by Sections6.04(c), 6.04(d) or 6.04(g), (d)any Indebtedness permitted under Section6.01(c), (e)any Restricted Payment permitted by Section6.08, (f)loans or advances to employees permitted under Section6.04, (g)the payment of reasonable fees to directors of the Borrower or any Subsidiary who are not employees of the Borrower or any Subsidiary, and compensation and employee benefit arrangements paid to, and indemnities provided for the benefit of, directors, officers or employees of the Borrower or its Subsidiaries in the ordinary course of business and (h)any issuances of securities or other payments, awards or grants in cash, securities or otherwise pursuant to, or the funding of, employment agreements, stock options and stock ownership plans approved by the Borrower’s board of directors. 51 SECTION 6.10Restrictive Agreements.No Loan Party will, nor will it permit any Subsidiary to, directly or indirectly, enter into, incur or permit to exist any agreement or other arrangement that prohibits, restricts or imposes any condition upon (a)the ability of such Loan Party or any of its Subsidiaries to create, incur or permit to exist any Lien upon any of its property or assets, or (b)the ability of any Subsidiary to pay dividends or other distributions with respect to any Equity Interests or to make or repay loans or advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that (i)the foregoing shall not apply to restrictions and conditions imposed by law or by any Loan Document, (ii)the foregoing shall not apply to restrictions and conditions existing on the date hereof identified on Schedule6.10 (but shall apply to any extension or renewal of, or any amendment or modification expanding the scope of, any such restriction or condition), (iii)the foregoing shall not apply to customary restrictions and conditions contained in agreements relating to the sale of a Subsidiary pending such sale, provided such restrictions and conditions apply only to the Subsidiary that is to be sold and such sale is permitted hereunder, (iv)clause(a) of the foregoing shall not apply to restrictions or conditions imposed by any agreement relating to secured Indebtedness permitted by this Agreement (x) if such restrictions or conditions apply only to the property or assets securing such Indebtedness or (y) if such restrictions or conditions apply to the property or assets of an Excluded Subsidiary; provided, that no documents evidencing Permitted Foreign Debt shall prohibit or limit the ability of the Borrower or any Domestic Subsidiary to grant Liens to the Lender under or in connection herewith, (v)clause(a) of the foregoing shall not apply to customary provisions in leases and other contracts restricting the assignment thereof, (vi) clause (b) shall not prevent an agreement, document or instrument evidencing Permitted Foreign Debt from restricting the ability of an Excluded Subsidiary to pay dividends or other distributions with respect to any Equity Interests if such Excluded Subsidiary fails to make a scheduled principal payment when due or a payment of interest that is accrued and due and (vii) clause (b) shall not prevent an agreement, document or instrument evidencing Permitted Foreign Debt from restricting the ability of an Excluded Subsidiary from Guaranteeing the Indebtedness of the Borrower or any other Domestic Subsidiary. SECTION 6.11Amendment of Material Documents.No Loan Party will, nor will it permit any Subsidiary to, amend, modify or waive any of its rights under (a)any agreement relating to any Subordinated Indebtedness, or (b)its certificate of incorporation, by-laws, operating, management or partnership agreement or other organizational documents, to the extent any such amendment, modification or waiver would be adverse to the Lender. SECTION 6.12Enterprise Loan Transaction.The Borrower will not, nor will it permit any Subsidiary to, amend, modify or waive any of its rights related to the collateral provisions under the Enterprise Loan Documents as listed under Exhibit E (including, without limitation, the type of assets which may secure the Indebtedness evidenced by the Enterprise Loan Documents) without the Lender’s prior written consent. SECTION 6.13Financial Covenants. (a)Fixed Charge Coverage Ratio.The Borrower will not permit the Fixed Charge Coverage Ratio, determined for any period of four consecutive fiscal quarters ending on the last day of each fiscal quarter, to be less than 1.25 to 1.00. (b)Leverage Ratio.The Borrower will not permit the Leverage Ratio, determined for any period of four consecutive fiscal quarters ending on the last day of each fiscal quarter, to be greater than 3.00 to 1.00. ARTICLE VII Events of Default If any of the following events (“Events of Default”) shall occur: (a)the Borrower shall fail to pay any principal of any Loan or any reimbursement obligation in respect of any LC Disbursement when and as the same shall become due and payable, whether at the due date thereof or at a date fixed for prepayment thereof or otherwise; 52 (b)the Borrower shall fail to pay any interest on any Loan or any fee or any other amount (other than an amount referred to in clause(a) of this Article) payable under this Agreement, when and as the same shall become due and payable, and such failure shall continue unremedied for a period of three Business Days; (c)any representation or warranty made or deemed made by or on behalf of any Loan Party or any Subsidiary in or in connection with this Agreement or any other Loan Document or any amendment or modification hereof or thereof or waiver hereunder or thereunder, or in any report, certificate, financial statement or other document furnished pursuant to or in connection with this Agreement or any other Loan Document or any amendment or modification hereof or thereof or waiver hereunder or thereunder, shall prove to have been materially incorrect when made or deemed made; (d)any Loan Party shall fail to observe or perform any covenant, condition or agreement contained in Section5.02(a), 5.03 (with respect to a Loan Party’s existence) or 5.08 or in ArticleVI; (e)any Loan Party shall fail to observe or perform any covenant, condition or agreement contained in this Agreement (other than those which constitute a default under another Section of this Article), and such failure shall continue unremedied for a period of (i)10days after the earlier of knowledge of a Financial Officer of such breach or notice thereof from the Lender if such breach relates to terms or provisions of Section5.01, 5.02 (other than Section5.02(a)), 5.06, 5.09, 5.10 or 5.12 of this Agreement or (ii)30days after the earlier of knowledge of a Financial Officer of such breach or notice thereof from the Lender if such breach relates to terms or provisions of any other Section of this Agreement; (f)any Loan Party or any Subsidiary shall fail to make any payment (whether of principal or interest and regardless of amount) in respect of any Material Indebtedness, when and as the same shall become due and payable and after giving effect to any grace or cure period; (g)any event or condition occurs that results in any Material Indebtedness becoming due prior to its scheduled maturity or that enables or permits (with or without the giving of notice, the lapse of time or both) the holder or holders of any Material Indebtedness or any trustee or agent on its or their behalf to cause any Material Indebtedness to become due, or to require the prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled maturity; provided that this clause(g) shall not apply to secured Indebtedness that becomes due as a result of the voluntary sale or transfer of the property or assets securing such Indebtedness; (h)an involuntary proceeding shall be commenced or an involuntary petition shall be filed seeking (i)liquidation, reorganization or other relief in respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or of a substantial part of its assets, under any Federal, state or foreign bankruptcy, insolvency, receivership or similar law now or hereafter in effect or (ii)the appointment of a receiver, trustee, custodian, sequestrator, conservator or similar official for any Loan Party or any Subsidiary of any Loan Party or for a substantial part of its assets, and, in any such case, such proceeding or petition shall continue undismissed for 60days or an order or decree approving or ordering any of the foregoing shall be entered; (i)any Loan Party or any Subsidiary of any Loan Party shall (i)voluntarily commence any proceeding or file any petition seeking liquidation, reorganization or other relief under any Federal, state or foreign bankruptcy, insolvency, receivership or similar law now or hereafter in effect, (ii)consent to the institution of, or fail to contest in a timely and appropriate manner, any proceeding or petition described in clause(h) of this Article, (iii)apply for or consent to the appointment of a receiver, trustee, custodian, sequestrator, conservator or similar official for such Loan Party or Subsidiary of any Loan Party or for a substantial part of its assets, (iv)file an answer admitting the material allegations of a petition filed against it in any such proceeding, (v)make a general assignment for the benefit of creditors or (vi)take any action for the purpose of effecting any of the foregoing; 53 (j)any Loan Party or any Subsidiary of any Loan Party shall become unable, admit in writing its inability or fail generally to pay its debts as they become due; (k)(i) one or more judgments for the payment of money in an aggregate amount in excess of $2,000,000 shall be rendered against any Loan Party, any Subsidiary of any Loan Party or any combination thereof and the same shall remain undischarged for a period of 30 consecutive days during which execution shall not be effectively stayed, or any action shall be legally taken by a judgment creditor to attach or levy upon any assets of any Loan Party or any Subsidiary of any Loan Party to enforce any such judgment; or (ii)any Loan Party or any Subsidiary of any Loan Party shall fail within 30days to discharge one or more non-monetary judgments or orders which, individually or in the aggregate, could reasonably be expected to have a Material Adverse Effect, which judgments or orders, in any such case, are not stayed on appeal or otherwise being appropriately contested in good faith by proper proceedings diligently pursued; (l)an ERISA Event shall have occurred that, in the opinion of the Lender, when taken together with all other ERISA Events that have occurred, could reasonably be expected to result in liability of the Borrower and its Subsidiaries in an aggregate amount exceeding (i)$2,000,000 in any year or (ii)$5,000,000 for all periods; (m)a Change in Control shall occur; (n)the occurrence of any “default”, as defined in any Loan Document (other than this Agreement) or the breach of any of the terms or provisions of any Loan Document (other than this Agreement), which default or breach continues beyond any period of grace therein provided; (o)the Loan Guaranty shall fail to remain in full force or effect or any action shall be taken to discontinue or to assert the invalidity or unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the terms or provisions of the Loan Guaranty to which it is a party, or any Loan Guarantor shall deny that it has any further liability under the Loan Guaranty to which it is a party, or shall give notice to such effect; (p)except as permitted by the terms of any Collateral Document, (i)any Collateral Document shall for any reason fail to create a valid security interest in any Collateral purported to be covered thereby other than as a result of an act or omission of the Lender, or (ii)any Lien securing any Secured Obligation shall cease to be a perfected, first priority Lien (subject to Liens permitted by Section 6.02 (d) and (e)) other than as a result of an act or omission of the Lender; (q)any Collateral Document shall fail to remain in full force or effect or any action shall be taken by any Loan Party to discontinue or to assert the invalidity or unenforceability of any Collateral Document; or (r)any material provision of any Loan Document for any reason ceases to be valid, binding and enforceable in accordance with its terms (or any Loan Party shall challenge the enforceability of any Loan Document or shall assert in writing, or engage in any action or inaction based on any such assertion, that any provision of any of the Loan Documents has ceased to be or otherwise is not valid, binding and enforceable in accordance with its terms); 54 then, and in every such event (other than an event with respect to the Borrower described in clause(h) or (i)of this Article), and at any time thereafter during the continuance of such event, the Lender may, by notice to the Borrower, take either or both of the following actions, at the same or different times:(i)terminate the Commitment, whereupon the Commitment shall terminate immediately, and (ii)declare the Loans then outstanding to be due and payable in whole (or in part, in which case any principal not so declared to be due and payable may thereafter be declared to be due and payable), and thereupon the principal of the Loans so declared to be due and payable, together with accrued interest thereon and all fees and other obligations of the Borrower accrued hereunder, shall become due and payable immediately, without presentment, demand, protest or other notice of any kind, all of which are hereby waived by the Borrower; and in case of any event with respect to the Borrower described in clause(h) or (i)of this Article, the Commitment shall automatically terminate and the principal of the Loans then outstanding, together with accrued interest thereon and all fees and other obligations of the Borrower accrued hereunder, shall automatically become due and payable, without presentment, demand, protest or other notice of any kind, all of which are hereby waived by the Borrower.Upon the occurrence and the continuance of an Event of Default, the Lender may increase the rate of interest applicable to the Loans and other Obligations as set forth in this Agreement and exercise any rights and remedies provided to the Lender under the Loan Documents or at law or equity, including all remedies provided under the UCC. ARTICLE VIII Miscellaneous SECTION 8.01Notices.(a) Except in the case of notices and other communications expressly permitted to be given by telephone (and subject to paragraph(b) below), all notices and other communications provided for herein shall be in writing and shall be delivered by hand or overnight courier service, mailed by certified or registered mail or sent by facsimile, as follows: (i) if to any Loan Party, to the Borrower at: Zoltek Companies, Inc. 3101 McKelvey Rd. St. Louis, MO 63044 Attention: Andrew W. Whipple Facsimile No: (314) 291-8536 (ii) if to the Lender, to JPMorgan Chase Bank, N.A. at: 7700 Forsyth Blvd. Suite 1200 St. Louis, MO 63105 Attention: Donna Kirtian Facsimile No: 314-889-4100 All such notices and other communications (i)sent by hand or overnight courier service, or mailed by certified or registered mail, shall be deemed to have been given when received or (ii)sent by facsimile shall be deemed to have been given when sent, provided that if not given during normal business hours for the recipient, shall be deemed to have been given at the opening of business on the next Business Day for the recipient. 55 (b)Notices and other communications to the Lender hereunder may be delivered or furnished by electronic communications (including e-mail and internet or intranet websites) pursuant to procedures approved by the Lender; provided that the foregoing shall not apply to notices pursuant to ArticleII or to compliance and no Event of Default certificates delivered pursuant to Section5.01(d) unless otherwise agreed by the Lender.The Lender or the Borrower (on behalf of the Loan Parties) may, in its discretion, agree to accept notices and other communications to it hereunder by electronic communications pursuant to procedures approved by it; provided that approval of such procedures may be limited to particular notices or communications.All such notices and other communications (i)sent to an e-mail address shall be deemed received upon the sender’s receipt of an acknowledgement from the intended recipient (such as by the “return receipt requested” function, as available, return e-mail or other written acknowledgement), provided that if not given during the normal business hours of the recipient, such notice or communication shall be deemed to have been given at the opening of business on the next Business Day for the recipient, and (ii)posted to an Internet or intranet website shall be deemed received upon the deemed receipt by the intended recipient at its e-mail address as described in the foregoing clause(b)(i) of notification that such notice or communication is available and identifying the website address therefor. (c)Any party hereto may change its address or facsimile number for notices and other communications hereunder by notice to the other parties hereto. SECTION 8.02Waivers; Amendments.(a) No failure or delay by the Lender in exercising any right or power hereunder or under any other Loan Document shall operate as a waiver thereof, nor shall any single or partial exercise of any such right or power, or any abandonment or discontinuance of steps to enforce such a right or power, preclude any other or further exercise thereof or the exercise of any other right or power.The rights and remedies of the Lender hereunder and under any other Loan Document are cumulative and are not exclusive of any rights or remedies that it would otherwise have.No waiver of any provision of any Loan Document or consent to any departure by any Loan Party therefrom shall in any event be effective unless the same shall be permitted by paragraph(b) of this Section, and then such waiver or consent shall be effective only in the specific instance and for the purpose for which given.Without limiting the generality of the foregoing, the making of a Loan or issuance of a Letter of Credit shall not be construed as a waiver of any Default, regardless of whether the Lender may have had notice or knowledge of such Default at the time. (b)Neither this Agreement nor any other Loan Document nor any provision hereof or thereof may be waived, amended or modified except (i)in the case of this Agreement, pursuant to an agreement or agreements in writing entered into by the Borrower and the Lender, or (ii)in the case of any other Loan Document, pursuant to an agreement or agreements in writing entered into by the Lender and the Loan Party or Loan Parties that are parties thereto. SECTION 8.03Expenses; Indemnity; Damage Waiver.(i) The Borrower shall pay (i)all reasonable out of pocket expenses incurred by the Lender and its Affiliates, including the reasonable fees, charges and disbursements of counsel for the Lender (whether outside counsel or the allocated costs of its internal legal department), in connection with the credit facilities provided for herein, the preparation and administration of the Loan Documents or any amendments, modifications or waivers of the provisions of the Loan Documents (whether or not the transactions contemplated hereby or thereby shall be consummated), (ii)all reasonable out-of-pocket expenses incurred by the Lender in connection with the issuance, amendment, renewal or extension of any Letter of Credit or any demand for payment thereunder and (iii)all reasonable out-of-pocket expenses incurred by the Lender,including the reasonable fees, charges and disbursements of any counsel for the Lender (whether outside counsel or the allocated costs of its internal legal department), in connection with the enforcement, collection or protection of its rights in connection with the Loan Documents, including its rights under this Section, or in connection with the Loans made or Letters of Credit issued hereunder, including all such reasonable out-of pocket expenses incurred duringany workout, restructuring or negotiations in respect of such Loans or Letters of Credit.Expenses being reimbursed by the Borrower under this Section include, without limiting the generality of the foregoing, reasonable costs and expenses incurred in connection with: 56 (i)appraisals and insurance reviews; (ii)field examinations and the preparation of Reports based on the fees charged by a third party retained by the Lender or the internally allocated fees for each Person employed by the Lender with respect to each field examination. All of the foregoing costs and expenses may be charged to the Borrower as Revolving Loans or to another deposit account, all as described in Section2.17(c). (b)The Borrower shall indemnify the Lender, and each Related Party of the Lender(each such Person being called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and all losses, claims, damages, penalties, incremental taxes, liabilities and related reasonable expenses, including the reasonable fees, charges and disbursements of any counsel for any Indemnitee, incurred by or asserted against any Indemnitee arising out of, in connection with, or as a result of (i)the execution or delivery of the Loan Documents or any agreement or instrument contemplated thereby, the performance by the parties hereto of their respective obligations thereunder or the consummation of the Transactions or any other transactions contemplated hereby, (ii)any Loan or Letter of Credit or the use of the proceeds therefrom (including any refusal by the Lender to honor a demand for payment under a Letter of Credit if the documents presented in connection with such demand do not strictly comply with the terms of such Letter of Credit), (iii)any actual or alleged presence or release of Hazardous Materials on or from any property owned or operated by the Borrower or any of its Subsidiaries, or any Environmental Liability related in any way to the Borrower or any of its Subsidiaries, or (iv)any actual or prospective claim, litigation, investigation or proceeding relating to any of the foregoing, whether based on contract, tort or any other theory and regardless of whether any Indemnitee is a party thereto; provided that such indemnity shall not, as to any Indemnitee, be available to the extent that such losses, claims, damages, penalties, liabilities or related expenses are determined by a court of competent jurisdiction by final and nonappealable judgment to have resulted from the gross negligence or willful misconduct of such Indemnitee.This Section8.03(b) shall not apply with respect to Taxes other than any Taxes that represent losses or damages arising from any non-Tax claim. (c)The relationship between any Loan Party on the one hand and the Lender on the other hand shall be solely that of debtor and creditor.The Lender (i)shall not have any fiduciary responsibilities to any Loan Party or (ii)does not undertake any responsibility to any Loan Party to review or inform such Loan Party of any matter in connection with any phase of any Loan Party’s business or operations.To the extent permitted by applicable law, no Loan Party shall assert, and each hereby waives, any claim against any Indemnitee, on any theory of liability, for special, indirect, consequential or punitive damages (as opposed to direct or actual damages) arising out of, in connection with, or as a result of, this Agreement or any agreement or instrument contemplated hereby, the Transactions, any Loan or Letter of Credit or the use of the proceeds thereof. (d)All amounts due under this Section shall be payable promptly after written demand therefor. 57 SECTION 8.04Successors and Assigns.(a) The provisions of this Agreement shall be binding upon and inure to the benefit of the parties hereto and their respective successors and assigns permitted hereby, except that the Borrower may not assign or otherwise transfer any of its rights or obligations hereunder without the prior written consent of the Lender (and any attempted assignment or transfer by the Borrower without such consent shall be null and void).Nothing in this Agreement, expressed or implied, shall be construed to confer upon any Person (other than the parties hereto, their respective successors and assigns permitted hereby and, to the extent expressly contemplated hereby, the Related Parties of each of the Lender) any legal or equitable right, remedy or claim under or by reason of this Agreement. (b)The Lender may assign to one or more assignees all, but not less than all, of its rights and obligations under this Agreement (including its Commitment and the Loans at the time owing to it); provided that, except in the case of an assignment to an Affiliate of the Lender or an Approved Fund, the Borrower must give its prior written consent to such assignment (which consent shall not be unreasonably withheld); and provided further that any consent of the Borrower otherwise required under this paragraph shall not be required if an Event of Default has occurred and is continuing.Subject to notification of an assignment, the assignee shall be a party hereto and, to the extent of the interest assigned, have the rights and obligations of the Lender under this Agreement, and the Lender shall cease to be a party hereto but shall continue to be entitled to the benefits of Sections2.14, 2.15, 2.16 and 8.03 (subject to the requirements and limitations set forth therein), provided that any such assignee shall not be entitled to receive any greater payment under Section 2.14, Section 2.15 or Section 2.16 than the Lender would have been entitled to receive, except to the extent such entitlement to receive a greater payment results from a Change in Law that occurs after the assignee acquires its interest.Any assignment or transfer by the Lender of rights or obligations under this Agreement that does not comply with this paragraph shall be treated for purposes of this Agreement as a sale by the Lender of a participation in such rights and obligations in accordance with paragraph(c) of this Section. For the purposes of this Section8.04(b), the term “Approved Fund” has the following meaning: “Approved Fund” means any Person (other than a natural person) that is engaged in making, purchasing, holding or investing in bank loans and similar extensions of credit in the ordinary course of its business and that is administered or managed by (a)the Lender, (b)an Affiliate of the Lender or (c)an entity or an Affiliate of an entity that administers or manages the Lender. (c)The Lender may, upon notice to but without the consent of the Borrower, sell participations to one or more banks or other entities (a “Participant”) in all or a portion of the Lender’s rights and obligations under this Agreement (including all or a portion of its Commitment and the Loans owing to it); provided that (i)the Lender’s obligations under this Agreement shall remain unchanged, (ii)the Lender shall remain solely responsible to the other parties hereto for the performance of such obligations and (iii)the Borrower shall continue to deal solely and directly with the Lender in connection with the Lender’s rights and obligations under this Agreement.Subject to paragraph(d) of this Section, the Borrower agrees that each Participant shall be entitled to the benefits of Sections2.14, 2.15 and 2.16 to the same extent as if it were the Lender and had acquired its interest by assignment pursuant to paragraph(b) of this Section; provided that such Participant (A)agrees to be subject to the provisions of Sections2.17 and 2.18 as if it were an assignee under paragraph(b) of this Section; and (B)shall not be entitled to receive any greater payment under Section2.14 or 2.16, with respect to any participation, than its participating Lender would have been entitled to receive.If the Lender sells a participation, the Lender shall, acting solely for this purpose as an agent of the Borrower, maintain a register on which it enters the name and address of each Participant and the principal amounts (and stated interest) of each Participant’s interest in the Commitments, Loans or other obligations under the Loan Documents (the “Participant Register”); provided that the Lender shall not have any obligation to disclose all or any portion of the Participant Register (including the identity of any Participant or any information relating to a Participant’s interest in any Commitment, Loans or its other obligations under any Loan Document) to any Person except to the extent that such disclosure is necessary to establish that such Commitment, Loan, or other obligation is in registered form under Section 5f.103-1(c) of the United States Treasury Regulations.The entries in the Participant Register shall be conclusive absent manifest error, and the Lender shall treat each Person whose name is recorded in the Participant Register as the owner of such participation for all purposes of this Agreement notwithstanding any notice to the contrary. 58 To the extent permitted by law, each Participant also shall be entitled to the benefits of Section8.08 as though it were a Lender, provided such Participant agrees to be subject to Section2.17(c) as though it were a Lender. (d)The Lender may at any time pledge or assign a security interest in all or any portion of its rights under this Agreement to secure obligations of the Lender, including any pledge or assignment to secure obligations to a Federal Reserve Bank, and this Section shall not apply to any such pledge or assignment of a security interest; provided that no such pledge or assignment of a security interest shall release the Lender from any of its obligations hereunder or substitute any such pledgee or assignee for the Lender as a party hereto. SECTION 8.05Survival.All covenants, agreements, representations and warranties made by the Loan Parties in the Loan Documents and in the certificates or other instrumentsdelivered in connection with or pursuant to this Agreement or any other Loan Document shall be considered to have been relied upon by the other parties hereto and shall survive the execution and delivery of the Loan Documents and the making of any Loans and issuance of any Letters of Credit, regardless of any investigation made by any such other party or on its behalf and notwithstanding that the Lender may have had notice or knowledge of any Event of Default or incorrect representation or warranty at the time any credit is extended hereunder, and shall continue in full force and effect as long as the principal of or any accrued interest on any Loan or any fee or any other amount payable under this Agreement is outstanding and unpaid or any Letter of Credit is outstanding and so long as the Commitment has not expired or terminated.The provisions of Sections2.14, 2.15, 2.16 and ArticleVIII shall survive and remain in full force and effect regardless of the consummation of the transactions contemplated hereby, the repayment of the Loans, the expiration or termination of the Letters of Credit and the Commitment or the termination of this Agreement or any provision hereof. SECTION 8.06Counterparts; Integration; Effectiveness.This Agreement may be executed in counterparts (and by different parties hereto on different counterparts), each of which shall constitute an original, but all of which when taken together shall constitute a single contract.This Agreement, the other Loan Documents and any separate letter agreements with respect to fees payable to the Lender constitute the entire contract among the parties relating to the subject matter hereof and supersede any and all previous agreements and understandings, oral or written, relating to the subject matter hereof.Except as provided in Section4.01, this Agreement shall become effective when it shall have been executed by the Lender and when the Lender shall have received counterparts hereof which, when taken together, bear the signatures of each of the other parties hereto, and thereafter shall be binding upon and inure to the benefit of the parties hereto and their respective successors and assigns.Delivery of an executed counterpart of a signature page of this Agreement by facsimile or other electronic transmission shall be effective as delivery of a manually executed counterpart of this Agreement. SECTION 8.07Severability.Any provision of any Loan Document held to be invalid, illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such invalidity, illegality or unenforceability without affecting the validity, legality and enforceability of the remaining provisions thereof; and the invalidity of a particular provision in a particular jurisdiction shall not invalidate such provision in any other jurisdiction. 59 SECTION 8.08Right of Setoff.If an Event of Default shall have occurred and be continuing, the Lender and each of its Affiliates is hereby authorized at any time and from time to time, to the fullest extent permitted by law, to set off and apply any and all deposits (general or special, time or demand, provisional or final, but excluding payroll and trust accounts) at any time held and other obligations at any time owing by such Lender or Affiliate to or for the credit or the account of the Borrower or such Loan Guarantor against any of and all the Secured Obligations held by such Lender, irrespective of whether or not such Lender shall have made any demand under the Loan Documents and although such obligations may be unmatured.The rights of each Lender under this Section are in addition to other rights and remedies (including other rights of setoff) which such Lender may have. SECTION 8.09Governing Law; Jurisdiction; Consent to Service of Process.(a) The Loan Documents (other than those containing a contrary express choice of law provision) shall be governed by and construed in accordance with the internal laws (and not the law of conflicts) of the State of Illinois (including, without limitation, ection105/5-1 et seq), but giving effect to federal laws applicable to national banks. (b)Each Loan Party hereby irrevocably and unconditionally submits, for itself and its property, to the nonexclusive jurisdiction of any U.S.Federal or Illinois State court sitting in Chicago, Illinois in any action or proceeding arising out of or relating to any Loan Documents, or for recognition or enforcement of any judgment, and each of the parties hereto hereby irrevocably and unconditionally agrees that all claims in respect of any such action or proceeding may be heard and determined in such Illinois State court or, to the extent permitted by law, in such Federal court.Each of the parties hereto agrees that a final judgment in any such action or proceeding shall be conclusive and may be enforced in other jurisdictions by suit on the judgment or in any other manner provided by law.Nothing in this Agreement or any other Loan Document shall affect any right that the Lender may otherwise have to bring any action or proceeding relating to this Agreement or any other Loan Document against any Loan Party or its properties in the courts of any jurisdiction. (c)Each Loan Party hereby irrevocably and unconditionally waives, to the fullest extent it may legally and effectively do so, any objection which it may now or hereafter have to the laying of venue of any suit, action or proceeding arising out of or relating to this Agreement or any other Loan Document in any court referred to in paragraph(b) of this Section.Each of the parties hereto hereby irrevocably waives, to the fullest extent permitted by law, the defense of an inconvenient forum to the maintenance of such action or proceeding in any such court. (d)Each party to this Agreement irrevocably consents to service of process in the manner provided for notices in Section8.01.Nothing in this Agreement or any other Loan Document will affect the right of any party to this Agreement to serve process in any other manner permitted by law. SECTION 8.10WAIVER OF JURY TRIAL.EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).EACH PARTY HERETO (A)CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION 8.11Headings.Article and Section headings and the Table of Contents used herein are for convenience of reference only, are not part of this Agreement and shall not affect the construction of, or be taken into consideration in interpreting, this Agreement. 60 SECTION 8.12Confidentiality.The Lender agrees to maintain the confidentiality of the Information (as defined below), except that Information may be disclosed (a)to its and its Affiliates’ directors, officers, employees and agents, including accountants, legal counsel and other advisors (it being understood that the Persons to whom such disclosure is made will be informed of the confidential nature of such Information and instructed to keep such Information confidential), (b)to the extent requested by any regulatory authority, (c)to the extent required by any Requirement of Law or by any subpoena or similar legal process, (d)to any other party to this Agreement, (e)in connection with the exercise of any remedies hereunder or any suit, action or proceeding relating to this Agreement or any other Loan Document or the enforcement of rights hereunder or thereunder, (f)subject to an agreement containing provisions substantially the same as those of this Section, to (i)any assignee of or Participant in, or any prospective assignee of or Participant in, any of its rights or obligations under this Agreement or (ii)any actual or prospective counterparty (or its advisors) to any swap or derivative transaction relating to the Loan Parties and their obligations, (g)with the consent of the Borrower or (h)to the extent such Information (i)becomes publicly available other than as a result of a breach of this Section or (ii)becomes available to the Lender on a non-confidential basis from a source other than the Borrower or any of its Affiliates.For the purposes of this Section, “Information” means all information received from the Borrower or any of its Affiliates relating to the Borrower or any of its Affiliates or its or their business, other than any such information that is available to the Lender on a non-confidential basis prior to disclosure by the Borrower or any of its Affiliates.Any Person required to maintain the confidentiality of Information as provided in this Section shall be considered to have complied with its obligation to do so if such Person has exercised the same degree of care to maintain the confidentiality of such Information as such Person would accord to its own confidential information. SECTION 8.13Nonreliance; Violation of Law.The Lender hereby represents that it is not relying on or looking to any margin stock for the repayment of the Borrowings provided for herein.Anything contained in this Agreement to the contrary notwithstanding, the Lender shall not be obligated to extend credit to the Borrower in violation of any Requirement of Law. SECTION 8.14USA PATRIOT Act.The Lender is subject to the requirements of the USA Patriot Act (TitleIII of Pub. L. 107-56 (signed into law October26, 2001)) (the “Act”) and hereby notifies the Borrower that pursuant to the requirements of the Act, it is required to obtain, verify and record information that identifies the Borrower, which information includes the name and address of the Borrower and other information that will allow such Lender to identify the Borrower in accordance with the Act. SECTION 8.15Disclosure.Each Loan Party hereby acknowledges and agrees that the Lender and/or its Affiliates from time to time may hold investments in, make other loans to or have other relationships with any of the Loan Parties and their respective Affiliates. SECTION 8.16Interest Rate Limitation.Notwithstanding anything herein to the contrary, if at any time the interest rate applicable to any Loan, together with all fees, charges and other amounts which are treated as interest on such Loan under applicable law (collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken, received or reserved by the Lender in accordance with applicable law, the rate of interest payable in respect of such Loan hereunder, together with all Charges payable in respect thereof, shall be limited to the Maximum Rate and, to the extent lawful, the interest and Charges that would have been payable in respect of such Loan but were not payable as a result of the operation of this Section shall be cumulated and the interest and Charges payable to the Lender in respect of other Loans or periods shall be increased (but not above the Maximum Rate therefor) until such cumulated amount, together with interest thereon at the Federal Funds Effective Rate to the date of repayment, shall have been received by such Lender. 61 ARTICLE IX Loan Guaranty SECTION 9.01Guaranty.Each Loan Guarantor (other than those that have delivered a separate Guaranty) hereby agrees that it is jointly and severally liable for, and absolutely and unconditionally guarantees to the Lender, the prompt payment when due, whether at stated maturity, upon acceleration or otherwise, and at all times thereafter, of the Secured Obligations and all reasonable costs and expenses including, without limitation, all court costs and reasonable attorneys’ and paralegals’ fees (including allocated costs of in-house counsel and paralegals) and expenses paid or incurred by the Lender in endeavoring to collect all or any part of the Secured Obligations from, or in prosecuting any action against, the Borrower, any Loan Guarantor or any other guarantor of all or any part of the Secured Obligations (such costs and expenses, together with the Secured Obligations, collectively the “Guaranteed Obligations”).Each Loan Guarantor further agrees that the Guaranteed Obligations may be extended or renewed in whole or in part without notice to or further assent from it, and that it remains bound upon its guarantee notwithstanding any such extension or renewal.All terms of this Loan Guaranty apply to and may be enforced by or on behalf of any domestic or foreign branch or Affiliate of any Lender that extended any portion of the Guaranteed Obligations. SECTION 9.02Guaranty of Payment.This Loan Guaranty is a guaranty of payment and not of collection.Each Loan Guarantor waives any right to require the Lender to sue the Borrower, any other Loan Guarantor, any other guarantor, or any other Person obligated for all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its rights against any collateral securing all or any part of the Guaranteed Obligations. SECTION 9.03No Discharge or Diminishment of Loan Guaranty.(a) Except as otherwise provided for herein, the obligations of each Loan Guarantor hereunder are unconditional and absolute and not subject to any reduction, limitation, impairment or termination for any reason (other than the indefeasible payment in full in cash of the Guaranteed Obligations), including:(i)any claim of waiver, release, extension, renewal, settlement, surrender, alteration, or compromise of any of the Guaranteed Obligations, by operation of law or otherwise; (ii)any change in the corporate existence, structure or ownership of the Borrower or any other guarantor of or other Person liable for any of the Guaranteed Obligations; (iii)any insolvency, bankruptcy, reorganization or other similar proceeding affecting any Obligated Party, or its assets or any resulting release or discharge of any obligation of any Obligated Party; or (iv)the existence of any claim, setoff or other rights which any Loan Guarantor may have at any time against any Obligated Party, Lender, or any other person, whether in connection herewith or in any unrelated transactions. (b)The obligations of each Loan Guarantor hereunder are not subject to any defense or setoff, counterclaim, recoupment, or termination whatsoever by reason of the invalidity, illegality, or unenforceability of any of the Guaranteed Obligations or otherwise, or any provision of applicable law or regulation purporting to prohibit payment by any Obligated Party, of the Guaranteed Obligations or any part thereof. (c)Further, the obligations of any Loan Guarantor hereunder are not discharged or impaired or otherwise affected by:(i)the failure of the Lender to assert any claim or demand or to enforce any remedy with respect to all or any part of the Guaranteed Obligations; (ii)any waiver or modification of or supplement to any provision of any agreement relating to the Guaranteed Obligations; (iii)any release, non-perfection, or invalidity of any indirect or direct security for the obligations of the Borrower for all or any part of the Guaranteed Obligations or any obligations of any other guarantor of or other Person liable for any of the Guaranteed Obligations; (iv)any action or failure to act by the Lender with respect to any collateral securing any part of the Guaranteed Obligations; or (v)any default, failure or delay, willful or otherwise, in the payment or performance of any of the Guaranteed Obligations, or any other circumstance, act, omission or delay that might in any manner or to any extent vary the risk of such Loan Guarantor or that would otherwise operate as a discharge of any Loan Guarantor as a matter of law or equity (other than the indefeasible payment in full in cash of the Guaranteed Obligations). 62 SECTION 9.04Defenses Waived.To the fullest extent permitted by applicable law, each Loan Guarantor hereby waives any defense based on or arising out of any defense of the Borrower or any Loan Guarantor or the unenforceability of all or any part of the Guaranteed Obligations from any cause, or the cessation from any cause of the liability of the Borrower or any Loan Guarantor, other than the indefeasible payment in full in cash of the Guaranteed Obligations.Without limiting the generality of the foregoing, each Loan Guarantor irrevocably waives acceptance hereof, presentment, demand, protest and, to the fullest extent permitted by law, any notice not provided for herein, as well as any requirement that at any time any action be taken by any Person against any Obligated Party, or any other Person.Each Loan Guarantor confirms that it is not a surety under the Illinois Sureties Act () and shall not raise such law as a defense to its obligations hereunder.The Lender may, at its election, foreclose on any Collateral held by it by one or more judicial or nonjudicial sales, accept an assignment of any such Collateral in lieu of foreclosure or otherwise act or fail to act with respect to any collateral securing all or a part of the Guaranteed Obligations, compromise or adjust any part of the Guaranteed Obligations, make any other accommodation with any Obligated Party or exercise any other right or remedy available to it against any Obligated Party, without affecting or impairing in any way the liability of such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed Obligations have been fully and indefeasibly paid in cash.To the fullest extent permitted by applicable law, each Loan Guarantor waives any defense arising out of any such election even though that election may operate, pursuant to applicable law, to impair or extinguish any right of reimbursement or subrogation or other right or remedy of any Loan Guarantor against any Obligated Party or any security. SECTION 9.05Rights of Subrogation.No Loan Guarantor will assert any right, claim or cause of action, including, without limitation, a claim of subrogation, contribution or indemnification that it has against any Obligated Party, or any collateral, as a result of any payment under this Loan Guaranty until the Loan Parties and the Loan Guarantors have fully performed all their obligations to the Lender. SECTION 9.06Reinstatement; Stay of Acceleration.If at any time any payment of any portion of the Guaranteed Obligations is rescinded or must otherwise be restored or returned upon the insolvency, bankruptcy, or reorganization of the Borrower or otherwise, each Loan Guarantor’s obligations under this Loan Guaranty with respect to that payment shall be reinstated at such time as though the payment had not been made and whether or not the Lender is in possession of this Loan Guaranty.If acceleration of the time for payment of any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all such amounts otherwise subject to acceleration under the terms of any agreement relating to the Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors forthwith on demand by the Lender. SECTION 9.07Information.Each Loan Guarantor assumes all responsibility for being and keeping itself informed of the Borrower’s financial condition and assets, and of all other circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations and the nature, scope and extent of the risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that the Lender shall not have any duty to advise any Loan Guarantor of information known to it regarding those circumstances or risks. 63 SECTION 9.08Termination.The Lender may continue to make loans or extend credit to the Borrower based on this Loan Guaranty until five days after it receives written notice of termination from any Loan Guarantor.Notwithstanding receipt of any such notice, each Loan Guarantor will continue to be liable to the Lender for any Guaranteed Obligations created, assumed or committed to prior to the fifth day after receipt of the notice, and all subsequent renewals, extensions, modifications and amendments with respect to, or substitutions for, all or any part of that Guaranteed Obligations. SECTION 9.09Taxes.Each payment of the Guaranteed Obligations will be made by each Loan Guarantor without withholding for any Taxes, unless such withholding is required by law.If any Loan Guarantor determines, in its sole discretion exercised in good faith, that it is so required to withhold Taxes, then such Loan Guarantor may so withhold and shall timely pay the full amount of withheld Taxes to the relevant Governmental Authority in accordance with applicable law.If such Taxes are Indemnified Taxes, then the amount payable by such Loan Guarantor shall be increased as necessary so that, net of such withholding (including such withholding applicable to additional amounts payable under this Section), the Lender receives the amount it would have received had no such withholding been made. SECTION 9.10Maximum Liability.The provisions of this Loan Guaranty are severable, and in any action or proceeding involving any state corporate law, or any state, federal or foreign bankruptcy, insolvency, reorganization or other law affecting the rights of creditors generally, if the obligations of any Loan Guarantor under this Loan Guaranty would otherwise be held or determined to be avoidable, invalid or unenforceable on account of the amount of such Loan Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other provision of this Loan Guaranty to the contrary, the amount of such liability shall, without any further action by the Loan Guarantors or the Lender, be automatically limited and reduced to the highest amount that is valid and enforceable as determined in such action or proceeding (such highest amount determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”.This Section with respect to the Maximum Liability of each Loan Guarantor is intended solely to preserve the rights of the Lender to the maximum extent not subject to avoidance under applicable law, and no Loan Guarantor nor any other Person shall have any right or claim under this Section with respect to such Maximum Liability, except to the extent necessary so that the obligations of any Loan Guarantor hereunder shall not be rendered voidable under applicable law.Each Loan Guarantor agrees that the Guaranteed Obligations may at any time and from time to time exceed the Maximum Liability of each Loan Guarantor without impairing this Loan Guaranty or affecting the rights and remedies of the Lender hereunder, provided that, nothing in this sentence shall be construed to increase any Loan Guarantor’s obligations hereunder beyond its Maximum Liability. SECTION 9.11Contribution.In the event any Loan Guarantor (a “Paying Guarantor”) shall make any payment or payments under this Loan Guaranty or shall suffer any loss as a result of any realization upon any collateral granted by it to secure its obligations under this Loan Guaranty, each other Loan Guarantor (each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such payment or payments made, or losses suffered, by such Paying Guarantor.For purposes of this ArticleIX, each Non-Paying Guarantor’s “Applicable Percentage” with respect to any such payment or loss by a Paying Guarantor shall be determined as of the date on which such payment or loss was made by reference to the ratio of (i)such Non-Paying Guarantor’s Maximum Liability as of such date (without giving effect to any right to receive, or obligation to make, any contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate amount of all monies received by such Non-Paying Guarantor from the Borrower after the date hereof (whether by loan, capital infusion or by other means) to (ii)the aggregate Maximum Liability of all Loan Guarantors hereunder (including such Paying Guarantor) as of such date (without giving effect to any right to receive, or obligation to make, any contribution hereunder), or to the extent that a Maximum Liability has not been determined for any Loan Guarantor, the aggregate amount of all monies received by such Loan Guarantors from the Borrower after the date hereof (whether by loan, capital infusion or by other means).Nothing in this provision shall affect any Loan Guarantor’s several liability for the entire amount of the Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability).Each of the Loan Guarantors covenants and agrees that its right to receive any contribution under this Loan Guaranty from a Non-Paying Guarantor shall be subordinate and junior in right of payment to the payment in full in cash of the Guaranteed Obligations.This provision is for the benefit of the Lender and the Loan Guarantors and may be enforced by any one, or more, or all of them in accordance with the terms hereof. 64 SECTION 9.12Liability Cumulative.The liability of each Loan Party as a Loan Guarantor under this ArticleIX is in addition to and shall be cumulative with all liabilities of each Loan Party to the Lender under this Agreement and the other Loan Documents to which such Loan Party is a party or in respect of any obligations or liabilities of the other Loan Parties, without any limitation as to amount, unless the instrument or agreement evidencing or creating such other liability specifically provides to the contrary. The remainder of this page is intentionally blank. 65 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed by their respective authorized officers as of the day and year first above written. ZOLTEK COMPANIES, INC. By: Name: Title: ZOLTEK CORPORATION By: Name: Title: ENGINEERING TECHNOLOGY CORPORATION By: Name: Title: ZOLTEK PROPERTIES, INC. By: Name: Title: ZOLTEK AUTOMOTIVE, LLC By: Zoltek Companies, Inc., its Sole Member By: Name: Title: Signature Page to Zoltek Companies, Inc. Credit Agreement ZOLTEK COMPOSITE INTERMEDIATES LLC By: Zoltek Companies, Inc., its Sole Member By: Name: Title: Signature Page to Zoltek Companies, Inc. Credit Agreement JPMORGAN CHASE BANK, N.A. By: Name: Title: Signature Page to Zoltek Companies, Inc. Credit Agreement EXHIBIT A OPINION OF COUNSEL FOR THE BORROWER [Attached] Exhibit A-1 EXHIBIT B BORROWING BASE CERTIFICATE [Attached]. Exhibit B-1 EXHIBIT C COMPLIANCE CERTIFICATE To:JPMorgan Chase Bank, N.A. This Compliance Certificate is furnished pursuant to that certain Credit Agreement dated as of April27, 2012 (as amended, modified, renewed or extended from time to time, the “Agreement”) amongZoltek Companies, Inc. (the “Borrower”), the other Loan Parties and JPMorgan Chase Bank, N.A., as Lender.Unless otherwise defined herein, capitalized terms used in this Compliance Certificate have the meanings ascribed thereto in the Agreement. THE UNDERSIGNED HEREBY CERTIFIES THAT: 1.I am the duly elected of the Borrower; 2.I have reviewed the terms of the Agreement and I have made, or have caused to be made under my supervision, a detailed review of the transactions and conditions of the Borrower and its Subsidiaries during the accounting period covered by the attached financial statements [for quarterly financial statements add:and such financial statements present fairly in all material respects the financial condition and results of operations of the Borrower and its consolidated Subsidiaries on a consolidated basis in accordance with GAAP consistently applied, subject to normal year-end audit adjustments and the absence of footnotes]; 3.The examinations described in paragraph 2 did not disclose, except as set forth below, and I have no knowledge of (i)the existence of any condition or event which constitutes a Default during or at the end of the accounting period covered by the attached financial statements or as of the date of this Certificate or (ii)any change in GAAP or in the application thereof that has occurred since the date of the audited financial statements referred to in Section3.04 of the Agreement; 4.I hereby certify that (a) no Loan Party has changed (i)its name, (ii)its chief executive office, (iii)principal place of business, (iv)the type of entity it is or (v)its state of incorporation or organization without having given the Lender the notice required by Section4.15 of the Security Agreement and (b) there has been no formation, acquisition or disposition of a Subsidiary without the Borrower having given the Lender the notice required by Section5.02 of the Credit Agreement; 5. ScheduleI attached hereto sets forth financial data and computations evidencing the Borrower’s compliance with certain covenants of the Agreement, all of which data and computations are true, complete and correct in all material respects. Described below are the exceptions, if any, to paragraph 3 by listing, in detail, the (i)nature of the condition or event, the period during which it has existed and the action which the Borrower has taken, is taking, or proposes to take with respect to each such condition or event or (i)the change in GAAP or the application thereof and the effect of such change on the attached financial statements: Exhibit C-1 The foregoing certifications, together with the computations set forth in ScheduleI and ScheduleII hereto and the financial statements delivered with this Certificate in support hereof, are made and delivered this day of . ZOLTEK COMPANIES, INC. By: Name: Title: Exhibit C-2 SCHEDULE I Compliance as of,with Provisions of and of the Agreement Exhibit C-3 EXHIBIT D JOINDER AGREEMENT THIS JOINDER AGREEMENT (this “Agreement”), dated as of , , 200_, is entered into between , a (the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A. (the “Lender”) under that certain Credit Agreement, dated as of April27, 2012 (as the same may be amended, modified, extended or restated from time to time, the “Credit Agreement”) among Zoltek Companies, Inc. (the “Borrower”), the Loan Parties party thereto, and the Lender.All capitalized terms used herein and not otherwise defined shall have the meanings set forth in the Credit Agreement. The New Subsidiary and the Lender, hereby agree as follows: 1.The New Subsidiary hereby acknowledges, agrees and confirms that, by its execution of this Agreement, the New Subsidiary will be deemed to be a Loan Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the Credit Agreement and shall have all of the obligations of a Loan Party and a Loan Guarantor thereunder as if it had executed the Credit Agreement.The New Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by, all of the terms, provisions and conditions contained in the Credit Agreement, including without limitation (a)all of the representations and warranties of the Loan Parties set forth in ArticleIII of the Credit Agreement, (b)all of the covenants set forth in ArticlesV and VI of the Credit Agreement and (c)all of the guaranty obligations set forth in ArticleIX of the Credit Agreement.Without limiting the generality of the foregoing terms of this paragraph 1, the New Subsidiary, subject to the limitations set forth in Section9.10 of the Credit Agreement, hereby guarantees, jointly and severally with the other Loan Guarantors, to the Lender, as provided in ArticleIX of the Credit Agreement, the prompt payment and performance of the Guaranteed Obligations in full when due (whether at stated maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in accordance with the terms thereof and agrees that if any of the Guaranteed Obligations are not paid or performed in full when due (whether at stated maturity, as a mandatory prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and severally together with the other Loan Guarantors, promptly pay and perform the same, without any demand or notice whatsoever, and that in the case of any extension of time of payment or renewal of any of the Guaranteed Obligations, the same will be promptly paid in full when due (whether at extended maturity, as a mandatory prepayment, by acceleration or otherwise) in accordance with the terms of such extension or renewal. 2.If required, the New Subsidiary is, simultaneously with the execution of this Agreement, executing and delivering such Collateral Documents (and such other documents and instruments) as requested by the Lender in accordance with the Credit Agreement. 3.The address of the New Subsidiary for purposes of Section8.01 of the Credit Agreement is as follows: 4.The New Subsidiary hereby waives acceptance by the Lender of the guaranty by the New Subsidiary upon the execution of this Agreement by the New Subsidiary. Exhibit D-1 5.This Agreement may be executed in any number of counterparts, each of which when so executed and delivered shall be an original, but all of which shall constitute one and the same instrument. 6.THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS. IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly executed by its authorized officer, and the Lender, has caused the same to be accepted by its authorized officer, as of the day and year first above written. [NEW SUBSIDIARY] By: Name: Title: Acknowledged and accepted: JPMORGAN CHASE BANK, N.A. By: Name: Title: Exhibit D-2 EXHIBIT E ENTERPRISE LOAN DOCUMENTS [Attached]. Exhibit E-1
